  
 
 
 
 
     
J
.
A
.
 
CROSON CO
.
 
 
 
 
 
 
19
 
 
359 NLRB No. 2
 
J.A. Croson Company 
and
 
J.A. Guy, Inc. 
and
 
United 
Association of Journeymen and Apprentices of 
the Plumbing and Pipefitting Industry of the 
United States and Canada, Local 189, AFL

CIO. 
Cases 09

CA

035163 and 09

CA

035163 
 
September 
28
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
,
 
 
G
RIFFIN
,
 
AND 
B
LOCK
 
The issue presented is whether the Respondent, J.A. 
Croson Company, violated Section 8(a)(1) of the Natio
n-
al Labor Relations Act by pursuing a 
S
tate
-
court lawsuit 
against Charging Party J.A. Guy, Inc.  The lawsuit a
l-
leged that the Unio
n

s
1
 
job targeting program, in which 
Guy participated, violated the 
S
tate of Ohio

s prevailing 
wage law.  The administrative law judge found that 
Croson

s maintenance of the lawsuit did not violate the 
Act and dismissed the complaint.  We reverse.
 
Contrary
 
to the judge, we find that union job targeting 
programs, including those funded in part by voluntary 
deductions from the wages of union members employed 
on 
S
tate
-
funded public works projects, are 
clearly
 
pr
o-
tected under Section 7 of the Act.  We therefore
 
find that 
Croson

s 
S
tate
-
court lawsuit challenging the Union

s job 
targeting program was preempted by the National Labor 
Relations Act.  We further conclude that preempted la
w-
suits do not implicate the First Amendment analysis of 
BE
 
&
 
K Construction Co. v
. NLRB
, 536 U.S. 516 (2002), 
and that Croson

s lawsuit violated Section 8(a)(1) of the 
Act by seeking to interfere with the Union

s job targeting 
program.  We address each of these issues and the a
p-
propriate remedy below, after setting forth the factual 
an
d procedural history of this protracted proceeding.
2
  
 
I
.
 
FACTUAL BACKGROUND A
ND STATE 
 
COURT PROCEEDINGS
 
A.  The Union

s Job Targeting Program
 
The Union was signatory to a collective
-
bargaining 
agreement with the Mechanical Contractors Association 
of 
Central Ohio, effective from June 1, 1989, to May 31, 
1992.  The agreement contained a dues
-
checkoff prov
i-
                                        
                  
 
1
 
United Association of Journeymen and Apprentices of the Plum
b-
ing and Pipefitting Industry of the United States and Canada, Local 
189, AFL

CIO.  
 
2
 
On June 
27, 2003, Administrative Law Judge Robert A. Giannasi 
issued the attached decision.  The General Counsel and Croson each 
filed exceptions and a supporting brief.  Croson filed an answering brief 

 
The National Labor Rel
ations Board has considered the decision and 
the record in light of the exceptions, briefs, and supplemental briefs (as 
referenced
,
 

d-
ings, and conclusions only to the extent consistent with this Decision 
and Order. 
 
sion requiring member employers, who were bound by 
the collective
-
bargaining agreement, to deduct and remit 
to the Union, pursuant to voluntary author
izations signed 
by unit employees, dues in the amount of 1.75 percent of 
employees

 
gross wages.  The agreement further provi
d-
ed for the deduction and remittance, also pursuant to vo
l-
untary employee authorization, of an additional 2 percent 
of employees

 
g
ross wages as a 

Market Recovery A
s-
sessment.

  
The Union used the money collected via that 
assessment to fund its job targeting program, termed an 

Industry Advancement Program.

  
All assessments for 
the job targeting program were voluntarily contributed 
b
y union members.
3
 
 
Job targeting is a strategy utilized by construction u
n-
ions, with the cooperation of unionized contractors, to 
aid those contractors in bidding successfully on constru
c-
tion projects so that the jobs on those projects will go to 
union
-
rep
resented workers.  

Typically, unions carry out 
their job targeting programs by selecting projects to ta
r-
get and guaranteeing subsidies to union contractors that 
submit successful bids.  The result is to lower union co
n-
tractors

 
overall costs to complete t
argeted projects, en
a-
bling union contractors to submit competitive bids.

4
 
The Union

s job targeting program here operates as 
follows:  If the Union decides to target a particular co
n-
struction project, it announces that it will give the su
c-
cessful bidder, 
if that bidder is a signatory contractor 
(one bound by the collective
-
bargaining agreement b
e-
tween the Union and the Association), a grant from the 
job targeting fund based on a specified dollar amount per 
hour worked by union members on the project.  Sign
at
o-
ry contractors decide for themselves whether to bid on 
particular projects, but in formulating bids on targeted 
jobs, they factor in the job
-
targeting grant.  A signatory 
contractor that successfully bids on a targeted project is 
required to pay wages a
nd benefits as set forth in the 
collective
-
bargaining agreement with the Union, but the 
Union reimburses the contractor, from the job targeting 
fund, the preestablished hourly amount.  The Union un
i-
laterally makes the decision whether to target a job and 
h
ow much to pay in grants.
 
Charging Party Guy was a signatory employer and pa
r-
ticipated in the Union

s job targeting program.  Croson, 
another mechanical contractor, does not have a colle
c-
                                        
                  
 
3
 
See 
J.A. Croson Co. v. J.A. Guy, Inc
.
, 81 Ohio St.3d 346, 349 
(1998), cert. denied 525 U.S. 871 (1990)
.  The Ohio Supreme Court 
found that the assessments were voluntarily contributed, and 
Croson 
does not assert otherwise.  Nor is there any evidence in the record that 
the Union ever attempted to enforce the collective
-
bargaining agre
e-

-
security 
clause against employees who did not contribute.  

wrong as a matter of fact.
 
4
 
Id., 81 Ohio St.3d at 348

349. 
 
 20
 
                
DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 
 
tive
-
bargaining relationship with the Union and did not 
participate i
n the program.  
 
  
In February 1990, Guy and Croson submitted bids for 
the construction of a new county jail for Pickaway Cou
n-
ty, Ohio.  The Union had targeted the project; Guy had 
calculated its bid accordingly, and it was awarded the 
contract.  In Novemb
er 1991, Guy and Croson each 
submitted bids for the construction of a new water so
f-
tening system for Pickaway County.  That contract was 
also awarded to Guy.  That project was not targeted by 
the Union, but Guy deducted the 2
-
percent Market R
e-
covery Assess
ment from the wages of consenting union 
members employed on the project and remitted that 
money to the Union for placement in the job targeting 
fund.
 
B. 
Croson Commences Litigation
 
Challenging 
 
the Job Targeting Program
 
On January 30, 1992, Croson filed ch
arges with the 
Ohio Department of Industrial Relations, alleging that 
Guy

s deduction of the job targeting assessment from the 
wages of employees who worked on the county jail and 
water softening projects violated the Ohio prevailing 
wage statute.
5
  
On Mar
ch 11, 1993, the Ohio Department 
of Industrial Relations issued a determination that Guy 
had violated that statute.
 
On June 15, 1993, Croson filed a complaint in the 
Court of Common Pleas in Pickaway County, Ohio, a
l-
leging that Guy

s deduction of the job t
argeting asses
s-
ment from employees

 
wages on the jail and water so
f-
tening projects violated both the antikickback provision 
of Ohio

s prevailing wage statute and an Ohio regulation 
adopted pursuant to that statute, which permit some d
e-
ductions from employe
es

 
wages on 
S
tate
-
funded co
n-
struction jobs pursuant to a collective
-
bargaining agre
e-
ment but prohibit deduction of special assessments.
6
  
In 
                                        
                  
 
5
 
Ohio Rev. Code 4115.01 et seq.  According to the Ohio Supreme 

 

n-
tractors for public improvement projects to pay laborers and mechanics 
the so
-
called prevailing wage in the locality where the project is to be 
performed.  The primary purpose of the prevailing wage la
w is to su
p-
port the integrity of the collective
-
bargaining process by preventing the 

J.A. Croson Co.
, supra, 81 Ohio St.3d at 349 (citation omitted).
 
6
 
The statutory antikickback provisio
n provides:
 
Where persons are employed and their rate of wages has been dete
r-
mined as provided in section 4115.04 of the Revised Code, no person, 
either for self or any other person, shall request, demand, or receive, 
either before or after the person is e
ngaged, that the person so engaged 
pay back, return, donate, contribute, or give any part or all of the pe
r-

e-
ment, representation, or understanding that failure to comply with 
such request 
or demand will prevent the procuring or retaining of e
m-
ployment, and no person shall, directly or indirectly, aid, request, or 
authorize any other person to violate this section.  This provision does 
not apply to any agent or representative of a duly const
ituted labor o
r-
response to the complaint, Guy filed a third
-
party co
m-
plaint seeking to make the Union a party to the suit.  
Croson moved to strike the third
-
party complaint, but the 
trial court denied the motion.  Thereafter, each of the 
parties, including the Union, filed a Motion for Summary 
Judgment.  On March 27, 1995, the trial court granted 
summary judgment for Guy and th
e Union, finding that 
the NLRA preempted Croson

s 
S
tate
-
law claims.
 
Croson filed an appeal with the Court of Appeals for 
the Fourth Appellate District, Pickaway County.  On 
October 4, 1996, that court reversed the trial court,
 
fin
d-
ing that Croson

s
 
lawsuit was not preempted by the 
NLRA. 
 
C. The Ohio Supreme Court Determines that 
 
Croson

s Lawsuit Is Preempted by the 
 
National Labor Relations Act
 
The Ohio Supreme Court accepted discretionary a
p-
peals filed by Guy and the Union to resolve the following
 
issue:
 
 
Whether federal labor law preempts a claim that a u
n-
ion employer

s deduction of union dues for a union 

Industry Advancement

 
or 

job targeting

 
fund vi
o-
lates Ohio

s Prevailing Wage Law, R.C. 4115.01 
et 
seq.
, and state regulations adopted thereund
er.
 
 
On April 8, 1998, the Ohio Supreme Court, in a unanimous 
decision, reversed the 
c
ourt of 
a
ppeals.  The Supreme Court 
held that Section 7 of the NLRA preempts the Ohio prevai
l-
ing wage law and regulations issued thereunder 

to the e
x-
tent that those prov
isions could be construed to restrain or 
inhibit the federally protected use of job targeting pr
o-
grams.

7
  
 
The Ohio Supreme Court applied the preemption pri
n-
ciples articulated in 
San Diego Building Trades Council 
v. Garmon
, 359 U.S. 236 (1959):  

When it 
is clear or 
may fairly be assumed that the activities which a State 
purports to regulate are protected by 
§
 
7 of the National 
                                        
                                        
            
 
ganization acting in the collection of dues or assessments of such o
r-
ganization.
 
Ohio Rev. Code 4115.10(D).  The regulation provides:
 
(B) The following deductions from wages may be made only 
if, prior to commencement of work by the employee 
on any pr
o-
ject, employers procure and maintain, in writing, proof of volu
n-
tary deductions signed by the employee:
 
. . . .
 
(6) Any deductions to pay regular union initiation fees and 
membership dues, not including fines or special assessments, pr
o-
vided that
 
a collective bargaining agreement between the emplo
y-
er and representative of its employees permits such deductions 
and such deductions are not otherwise prohibited by law.
 
Ohio Adm.Code 4101:9
-
4
-
07(B)(6) (adopted by the Administrator of the 
Bureau of Empl
oyment Services pursuant to Ohio Rev. Code 4115.12).
 
7
 
J.A. Croson Co. v. J.A. Guy, Inc.
, supra, 81 Ohio St.3d at 358.
 
 J
.
 
A
.
 
CROSON CO
.
 
21
 
Labor Relations Act . . . due regard for the federal e
n-
actment requires that state jurisdiction must yield.

  
Id. at 
244. The Ohio
 
Supreme Court explained that if the N
a-
tional Labor Relations Board has decided, subject to a
p-
propriate federal judicial review, that conduct is protec
t-
ed by Section 7, 

the matter is at an end and states are 
ousted of all jurisdiction.

  
81 Ohio St.3d at 
352, citing 
Garmon
, supra at 245.  Observing that the Board had 
held in 
Manno Electric
8
 
that the establishment and oper
a-
tion of job targeting programs constitutes protected co
n-
duct under Section 7 of the Act, the court concluded:
 
 
Whether characterized as 
an impermissible wage r
e-
du
c
tion or an illegal subsidy to union contractors, the 
prohibitions that J.A. Croson seeks to enforce under 
Ohio law cannot peacefully coexist with the [B]oard

s 
classification of job targeting as 

concerted activity

 
protected by 
Section 7 of the NLRA.  Distilled to their 
elemental purpose, J.A. Croson

s claims seek to invoke 
Ohio law to thwart [the Union

s] use of its job targeting 
program. 
. . . 
 
Because the NLRB has held that job ta
r-
geting is 
actually
 
protected by the NLRA, ther
e is no 
room for state regulation infringing that conduct.  [E
m-
phasis in original.]
 
 
Croson filed a petition for a writ of certiorari with the 
United States Supreme Court seeking review of the dec
i-
sion.  On October 5, 1998, the petition was denied.  
J.A. 
C
roson v. J.A. Guy
, 525 U.S. 871 (1998).   
 
II
.
 
PROCEDURAL HISTORY B
EFORE THE BOARD
 
On January 12, 1999, the General Counsel issued a 
complaint against Croson alleging that it violated Section 
8(a)(1) by maintaining the by then completed lawsuit.  
The Gener
al Counsel contended that the lawsuit was u
n-
lawful both because it was preempted by federal law and 
because it was unsuccessful and retaliatory.  On June 16, 
1999, Croson, the General Counsel, the Union, and 
Charging Party Guy filed with the Board a Motion
 
to 
Transfer Cases to the Board and Stipulation of Facts.  On 
March 2, 2000, the Board

s Executive Secretary, by d
i-
rection of the Board, issued an order granting the motion.  
All parties thereafter filed briefs.  
 
On May 10, 2001, the Executive Secretary, 
by dire
c-
tion of the Board, issued a Notice and Invitation to File 
Briefs addressing the impact on this proceeding, if any, 
of the Board

s decision in 
Electrical Workers Local 48 
(Kingston Constructors)
, 332 NLRB 1492 (2000), enfd. 
                                        
                  
 
8
 
321 NLRB 278, 298 (1996), enfd. 
mem. 
127 F.3d 34 (5
th
 
Cir. 
1997).
 
345 F.3d 1049 (9th Cir. 2
003).  All parties thereafter 
filed supplemental briefs.
9
 
On September 26, 2002, the Executive Secretary, by 
direction of the Board, rescinded approval of the parties

 
stipulation of the facts and remanded the proceeding for a 
hearing before an administrat
ive law judge, in light of the 
Supreme Court

s intervening decision in 
BE
 
&
 
K
, supra, 
536 U.S. 516.  At issue before the Supreme Court in 
BE
 
&
 
K 
was the validity of the Board

s standard for decla
r-
ing the filing and maintenance of an ultimately unsu
c-
cessful
 
lawsuit to be an unfair labor practice.  Under that 
standard, a lawsuit that was unsuccessful would violate 
the Act if the suit was filed to retaliate for the exercise of 
Section 7 rights.  536 U.S. at 529

530.  The Court inva
l-
idated the Board

s standard,
 
concluding that an unsu
c-
cessful but 

genuine

 
and 

reasonably based

 
lawsuit 
implicates constitutional considerations under the First 
Amendment

s Petition Clause.  Id. at 530

532.
 
Following the Court

s decision in 
BE
 
&
 
K
, the General 
Counsel narrowed his 
theory of the complaint, conten
d-
ing only that Croson

s 
S
tate
-
court lawsuit was unlawful 
because it was preempted by the NLRA.
10
  
 
III
.
 
THE JUDGE

S DECISION 
 
The administrative law judge rejected the General 
Counsel

s contention that Croson

s lawsuit was pre
emp
t-
ed and he dismissed the complaint.  The judge acknow
l-
edged that the Board had held in 
Manno Electric
11
 
and 
subsequent cases that the operation of a job targeting 
program constitutes protected activity.  The judge re
a-
                                        
                  
 
9
 
Kingston Constructors
, discussed infra, concerned the involuntary 
c
ollection from employees of job targeting assessments on construction 
projects subject to the Davis
-
Bacon Act, the federal statute that requires 
contractors on federally funded construction projects to pay prevailing 
wage rates without deductions or rebate
s.  40 U.S.C. 
§ 
276a et seq.  In 
Kingston Constructors,
 
deferring to a construction of the Davis
-
Bacon 
Act adopted by the Department of Labor and accepted by two 
F
ederal 
appeals courts, the Board concluded that a union commits an unfair 
labor practice by a
ttempting, without individualized consent, to collect 

 
Davis
-
Bacon projects.  See 
Electrical Workers Lo
cal 357 v. Brock,
 
68 F.3d 
1194, 1199 (9th Cir. 1995)
.  
 
10
 
On December 23, 2003, the Executive Secretary, by direction of 
the Board, issued a Notice and Invitation To File Amicus Briefs co
n-
cerning the issues raised in this proceeding and in 
Can
-
Am Plumbing
,
 
335 NLRB 1217 (2001), revd. and remanded 321 F.3d 145 (D.C. Cir. 
2003), reaffd. 350 NLRB 947 (2007). Briefs were filed by: (1) Minn
e-
sota State Building and Construction Trades Council, AFL

CIO; (2) 
National Electrical Contractors Association and the Inter
national 
Brotherhood of Electrical Workers, AFL

CIO; (3) Associated Builders 
and Contractors, Inc.; (4) Sierra Nevada Chapter of Associated Builders 
& Contractors and Electro
-
Tech, Inc. (with a request, which we grant, 
that the Board take judicial notice o

-
2 report); 
and (5) National Right to Work Legal Defense Foundation.  The Ge
n-
eral Counsel, the Union, and Croson filed response briefs to the amicus 
briefs.  We have considered all briefs filed in this proc
eeding
 
 
11
 
Supra, 321 NLRB at 
298.
 
 22
 
                
DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 
 
soned, however, that those cases invo
lved privately 
funded construction projects, and that the Board had not 
specifically determined whether job targeting programs 
targeting publicly funded projects were also protected.  
The judge therefore found that the utilization of the job 
targeting prog
ram by the Union and Guy on 
S
tate public 
works projects constituted conduct that was only 

argu
a-
bly,

 
rather than clearly, protected by the NLRA.  Appl
y-
ing the rule of 
Loehmann

s Plaza
12

that where activity 
is only arguably protected, conduct interfering wi
th that 
activity is not preempted ab initio, but only after the 
General Counsel issues complaint

the judge observed 
that the General Counsel issued his complaint in this 
proceeding only after Croson

s lawsuit was completed, 
and the judge therefore dismisse
d the complaint.
13
    
 
IV
.
 
DISCUSSION
 
A.  The Union

s Job Targeting Program 
i
s 
 
Protected by Section 7 of the Act
 
1. The Board

s decisions in 
Manno Electric
 
and 
 
Associated Builders & Contractors
 
As the Ohio Supreme Court recognized, the Board has 
squarely held that job targeting programs are protected 
by Section 7 of the Act.  In 
Manno Electric
, supra, 321 
NLRB at 298, the judge held that:
 
 
Section 7 provides that employees shall have the right 

t
o engage in other concerted activities for the purpose 
of  . . . other mutual aid or protection.

  
The objectives 
of the 

job targeting program

 
are to protect emplo
y-
ee

s jobs and wage scales.  These objectives are pr
o-
tected by Section 7. 
 
 
The Board adopt
ed the judge

s holding in full.
14
  
The Board 
did not make any distinction based on whether the job ta
r-
geting programs operate on publicly or privately funded 
projects, thus finding protection for job targeting programs 
generally.  
 
The Board

s subsequent ca
se law confirms that, as of 
the issuance of 
Manno
, job targeting programs constitu
t-
ed clearly protected activity on both privately funded 
projects and

as in this case

S
tate
-
funded projects.  In 
                                        
                  
 
12
 
305 NLRB 663, 669 (1991), rev
d.
 
on other grounds 316 NLRB 
109 (1995).  
 
13
 

decision in 
Kingston Constructors
, supra, making it unlawful for unions 
to collect involuntary assessments from
 
employees for job targeting 
programs targeting projects covered by the Davis
-
Bacon Act, was 
applicable in the context of 
S
tate
-
funded public works projects.
 
14
 


g are its own.  See 
Providence Hosp
i-
tal v. NLRB
, 93 F.3d 1012, 1016 and fn. 4 (1st Cir. 1996).  
 
Associated Builders & Contractors
,
15
 
the respondent
-
employer su
ed several unions in California 
S
tate court 
alleging, inter alia, that the unions

 
job targeting pr
o-
grams violated the California Business and Professions 
Code.  See 331 NLRB at 133.
16
  
The lawsuit sought to 
preclude the unions

 
use of job targeting funds o
n 
S
tate
-
funded projects.  The Board adopted the judge

s finding 
that the employer

s 
S
tate
-
court lawsuit violated the 
NLRA because of the protection afforded job targeting 
programs under 
Manno
.  The Board explained: 
 
 
In adopting the judge

s finding that 
the Respondent 
vi
o
lated Sec. 8(a)(1) by maintaining a lawsuit against 
the [unions], we do so solely on the ground that the 
[u
n
ions

] job targeting program is concerted, protected 
activity and that, under 
Manno
 
. . . Respondent

s 
maintenance of its lawsuit 
constitutes an interference 
with conduct that is 
actually protected
 
by Sec. 7.  
 
 
331 NLRB at 132 fn. 1 (emphasis supplied.)   T
he Board 
further adopted the judge

s express rejection of the emplo
y-
er

s argument that 
Manno
 
was inapplicable because it 

did 
no
t involve a public works project

 
subject to California 
S
tate law, finding that the employer

s attempt to distinguish 
Manno
 
on that basis was unavailing.  331 NLRB at 138.  
Similarly, in 
Can
-
Am Plumbing
,
17
 
the Board found that the 
respondent

s 
S
tate
-
court l
awsuit challenging the union

s job 
targeting program under California

s prevailing wage statute 
was unlawful, because the Board

s decision in 
Manno
 
had 
made clear that such programs constituted actually protected 
conduct.  
 
Based on 
Manno Electric
, 
Associa
ted Builders & Co
n-
tractors
,
 
and 
Can
-
Am Plumbing
, we find that the Union

s 
utilization of its job targeting program on 
S
tate
-
funded 
public works projects was clearly protected by Section 7 
of the Act.  We further find that such protection attached 
as of the
 
issuance of the Board

s 
Manno
 
decision.
18
  
 
                                        
                  
 
15
 
331 NLRB 132 (2000), vacated in part not relevant here pursuant 
to settlement 333 NLRB 955 (2001). 
 
16
 

e law.  
331 NLRB at 138.
 
17
 
Supra, 335 NLRB at 1217. 
 
18
 
The Ohio Supreme Court, too, found that 
Manno
 
was dispositive 
on this issue, after considering and rejecting the argument, now a
d-
vanced by our dissenting colleague, that the job targeting program was 
o
nly arguably protected:  
 

Manno
 
is distinguishable because it did 

not persuasive. See 
Associated Builders & Contractors, Inc.
 
(July 1, 
1997), 1997 NLRB LEXI
S 535. Nothing in the 
Manno
 
decision ind
i-

t-
ing to the facts of the case before it.
 
81 Ohio St.3d at 355.  Our dissenting colleague nevertheless asserts, after 

onceivable that 
Manno
 

lawsuit and stripped the Respondent of a forum in which to lawfully raise 
the 
. . . 

 J
.
 
A
.
 
CROSON CO
.
 
23
 
Indeed, we take this opportunity to reaffirm that the 
objectives of job targeting programs fall squarely within 
the ambit of Section 7 of the Act.  
Section 7 protects 
concerted employee activities engaged in 

for
 
the pu
r-
pose of collective bargaining or other mutual aid or pr
o-
tection.

  
It is settled that these protections encompass 
employee attempts 

to improve terms and conditions of 
employment

 
with their employer as well as attempts to 
otherwise 

improve their 
lot . . . through channels outside 
the immediate employee
-
employer relationship.

  
See 
Eastex, Inc. v. NLRB,
 
437 U.S. 556, 565

566 (1978)
.
 
 
The job targeting program is effectively a union

s 
agreement with an employer to accept a pay cut in order 
to avoid layoffs or expand j
ob opportunities for repr
e-
sented employees

a bargain that surely lies at the heart 
of activity protected by Section 7 of the Act.  
But in the 
construction industry, an employer often cannot guara
n-
tee that it can comply with its end of such a bargain b
e-
caus
e it must ordinarily bid for work through a compet
i-
tive process.  A union might agree to a pay cut on some 
                                        
                                        
            
 
unanimous decision agreeing with the majority here strongly sugge
sts ot
h-
erwise.
 
Because the job targeting program was clearly protected, it is unne
c-

fell within the exception to federal preemption carved out in
 
the S
u-

Sears 
Roebuck & Co. v. Carpenters,
 
436 


, 
supra, for 
S


 
Chairman Pearce agrees that the job 
targeting program was clearly 
protected and he finds it unnecessary to decide when the protection 
attached.  He also finds it unnecessary to decide whether the Respon
d-


on in 
Manno
.
 

c-
te
r
ization of the scope of the exception to federal preemption as invar
i-

a-

e General Counsel has issued a 
complaint. In 
Sears
, the Court held that the arguably protected chara
c-
ter of trespassory picketing is insufficient to deprive a state court of 
jurisdiction in the absence of Board involvement in the matter.  The 
Court explain
ed that to permit 
S
tate courts to exercise jurisdiction in 


i-

 


 
Id.
 
at 205.  The Court was careful to point out, however, that where there is 
a strong argument that Sec. 7 does protect disputed activity, the risk of 
interference with f
ederally protected conduct may require that a 
S
tate 
yield its jurisdiction, even if the aggrieved party has no adequate means 
of obtaining a Board ruling on the question of whether the activity is 


justification for pre
-

least in part, a function of the strength of the argument that Section 7 

 
 
Id. at 203. Where the arg
u-
ment for protection is s

n-
gress preferred the costs inherent in a jurisdictional hiatus to the frustr
a-
tion of national labor policy which might accompany the exercise of 

 
jobs in order to secure its members employment on ot
h-
ers only to have the employer fail to obtain the work.  
The job targeting program solves that un
ique problem by 
allowing the union to hold the wages donated by e
m-
ployees specifically for this purpose until the employer 
secures the additional work.  The strategy of job targe
t-
ing to preserve and expand employment opportunities for 
represented employees
 
thus plainly seeks to further legi
t-
imate goals under Section 7.  
The Supreme Court has 
made clear that unions 

may seek to increase the work of 
union subcontractors at the expense of nonunion subco
n-
tractors.

  
See 
Connell Constr
uction Co. v. Plumbers 
Local 100,
 
421 U.S. 616, 625 (1975)
.  

[T]he parties to 
this [job targeting] agreement undoubtedly wanted the 
union subcontractors to increase their work at the e
x-
pense of nonunion subcontractors. That of course is a 
legitimate goal 
of the union and its workers.

  
Phoenix 
Electrical Co. v. National Electrical Contractors Assn.
, 
81 F.3d 858, 863 (9
th
 
Cir. 1996).  
Because job targeting 
constitutes protected activity, collective
-
bargaining 
agreements permitting voluntary deductions from 
wages 
to support job targeting, and employer and union conduct 
pursuant to those agreements, are likewise protected by 
Section 7.     
 
2. The Board

s Decision in  
Kingston Constructors 
 
The Board

s decision in 
Kingston Constructors, 
supra, 
332 NLRB 1492, 
confirmed that the job targeting pr
o-
gram at issue here is protected under the Act.  In that 
case, the Board considered whether the respondent union 
violated the Act by attempting to collect job targeting 
assessments from wages earned by employees on co
n-
str
uction projects covered by the Davis
-
Bacon Act and 
those not covered.  Looking first at job targeting asses
s-
ments on wages at non
-
Davis
-
Bacon projects, the Board 
specifically reaffirmed the holdings in 
Manno Electric
 
and 
Associated Builders
 
& Contractors
 
t
hat job targeting 
programs 

are affirmatively protected by Section 7.

  
Id. 
at 1492.  
 
Turning to job targeting assessments from wages on 
construction projects subject to the Davis
-
Bacon Act, the 
Board in 
Kingston Constructors 
observed that the U.S. 
Depart
ment of Labor (DOL) had construed the Davis
-
Bacon Act to prohibit deductions for job targeting pr
o-
grams from wages earned on federally funded public 
works projects subject to that statute, and that two 
F
ede
r-
al courts of appeals had deferred to the DOL

s co
nstru
c-
tion as a reasonable interpretation of Davis
-
Bacon.
19
  
The 
                                        
                  
 
19
 
U. S. Department of Labor, Wage Appe
als Board
, 
In t
he Matter of 
Building and Construction Trades Unions Job Targeting Programs
, 
WAB Case No. 90

02 (June 13, 1991), 1991 WL 494718 (WAB)
; 
Building & Construction Trades Department v. Reich,
 
40 F.3d 1275 
 24
 
                
DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 
 
Board reasoned that, with respect to Davis
-
Bacon pr
o-
jects, it was bound to defer to the construction of the e
x-
ecutive branch department with statutory authority to 
enforce it.  332 NLRB at 150
0 (

The Labor Department 
and the courts, not the Board, have the responsibility to 
enforce the Davis
-
Bacon Act.

), 
supra at 
1501.  The 
Board therefore concluded, in light of its obligation to 
defer to the Department

s construction, that it was co
n-
strained 
to find that compulsory deduction of job targe
t-
ing assessments as a condition of employment on Davis
-
Bacon projects is inimical to public policy, and that the 
union committed an unfair labor practice by attempting 
to collect job targeting assessments from 
employees 
working on construction projects covered by Davis
-
Bacon.  332 NLRB at 1500.  The Board, importantly, did 
not in any manner revisit or retreat from its analysis that 
job targeting programs amount to concerted employee 
activity engaged in for the p
urpose of collective bargai
n-
ing or other mutual aid or protection.
20
   
In short, as the 
United States Court of Appeals for the District of C
o-
lumbia Circuit
 
subsequently characterized the law in 
Can
-
Am Plumbing
, supra, 

ordinarily a JTP [job targe
t-
ing progra
m] is clearly protected under section 7, no
t-
withstanding state policy to the contrary, unless it vi
o-
lates 
federal
 
policy.

  
321 F.3d at 152 (emphasis added).  
 
In the present case, it is undisputed that the county jail 
and water softening projects at issue
 
were funded by 
state monies and were not covered by the Davis
-
Bacon 
Act.  Further, there is no evidence that any of the funds 
collected by the Union for its job targeting program from 
employees of Charging Party Guy, or from any other 
participating employ
er, were derived from wages earned 
on projects subject to the Davis
-
Bacon Act.  Thus, un
i-
form precedent holding job targeting programs protected, 
except for projects covered by the Davis
-
Bacon Act, 
compels our conclusion that the program at issue here 
was 
clearly protected under the NLRA.
 
B.  Croson

s State
-
Court Lawsuit 
w
as Preempted 
 
by the NLRA
 
In the absence of
 
an express preemption provision in 
the NLRA, the Supreme Court has articulated two di
s-
tinct lines of doctrine addressing the preemptive effect of 
the Act.  The 
Garmon
 
doctrine, applied by the Ohio S
u-
preme Court, 

protects the primary jurisdiction of the 
                                        
                                        
            
 
(D.C. Cir. 1994)
; 
Electrical Workers Local 357 v. Brock
, supra, 68 F.3d 
119
4.
  
 
20
 
We are not confronted here, as we were in 
Kingston Constructors
, 
with the decision of a coequal agency or department of the 
F
ederal 
G
overnment under a separate federal statute that elements of the job 
targeting program at issue are unlawful.  Nor, a
s shown, has the state 

interpretation of the NLRA.  
 
NLRB to determine in the first instance what kind of 
conduct is either prohibited or pro
tected by the NLRA.

  
Metropolitan Life Ins. Co. v. Massachusetts
, supra, 471 
U.S. at 748

7
49.  A second preemption doctrine, artic
u-
lated in 
Int

l Assoc. of Machinists & Aerospace Workers 
v. Wisconsin Employment Relations Comm

n
, 427 U.S. 
132, 140

141 (197
6), prohibits 
a state from regulating 
conduct neither prohibited nor protected under the 
NLRA if Congress intended that the conduct be unreg
u-
lated and left to the free play of economic forces.  Thus, 

the NLRA prevents a State from regulating within a 
prot
ected zone, whether it be a zone protected and r
e-
served for market freedom, see 
Machinists,
 
or for NLRB 
jurisdiction, see 
Garmon.

  
Building Trades Council of 
the Metro. Dist. v. Associated Builders & Contractors of 
Mass./R.I., Inc.,
 
507 U.S. 218, 227 (1993)
. 
 
As did the Ohio Supreme Court, we find 
Garmon
 
preemption principle
s controlling here.  
Garmo
n
 

forbids 
state and local regulation of activities that are protected 
by § 7 of the [NLRA], or constitute an unfair labor pra
c-
tice under § 8.

  
Building Trades Council
, supra at 225, 
quoting 
Garmon
, 
supra
 
at 244.  
Preemption jurispr
u-
dence in this area has accordingly 

focused on the nature 
of the activities which the States have sought to regulate . 
. . .  When the exercise of state power over a particular 
area of activity threatened interference with the clearly 
indicated policy of i
ndustrial relations, it has been jud
i-
cially necessary to preclude the States from acting.

  
Garmon
, supra, 359 U.S. at 243; see also 
Brown v. Hotel 
& Restaurant Employees Local Union 54
, 468 U.S. 491, 
503 (1984) (

If the state law regulates conduct that is
 
actually protected by federal law . . . pre
-
emption follows 
not as a matter of protecting primary jurisdiction, but as a 
matter of substantive right.

).  
 
 
 
As we have explained, Croson

s 
S
tate
-
court lawsuit, 
which claimed that Guy

s participation in the 
job targe
t-
ing program violated Ohio

s prevailing wage law and 
regulations, created an actual conflict with rights protec
t-
ed by the NLRA: a
s applied to job targeting assessments, 
the 
S
tate regulatory regime directly conflicts with Se
c-
tion 7 rights we have r
eaffirmed today.  
We accordingly 
find, as did the Ohio Supreme Court, that Croson

s la
w-
suit
 
was preempted by the NLRA under 
Garmon
.  See 
Manno Electric
, supra, 321 NLRB at 298 (
S
tate lawsuit 
challenging job targeting program preempted); 
Associa
t-
ed Builders
, supra, 331 NLRB at 142 (same).
21
 
                                        
                  
 
21
 
We also agree with the Ohio Supreme Court that the clearly pr
o-
tected nature of the conduct at issue in this case renders 
Machin
ists
 
preemption jurisprudence inapposite.  See 81 Ohio St.3d at 357
-
358.  
Under 
Machinists
, 
S
tates are left free to establish minimum emplo
y-

s-
lative goals and do not trench upon the choice
 
of terms in collective
-
 J
.
 
A
.
 
CROSON CO
.
 
25
 
C. Croson

s Preempted Lawsuit Violates 
 
Section 8(a)(1) of the Act
 
Croson argues that even if its lawsuit was preempted, 
it constituted genuine petitioning activity and is thus i
n-
sulated from legal sanction by the Supreme 
Court

s dec
i-
sion in 
BE
 
&
 
K Construction Co., 
supra, 536 U.S. 516.  
That argument, however, has been squarely and, in our 
view, correctly rejected by the D.C.
 
Circuit.  In 
Can
-
Am 
Plumbing v. NLRB
, supra, 321 F.3d at 151, the court 
considered whether 
a 
S
tate
-
court lawsuit challenging a 
job targeting program under California

s prevailing wage 
statute violated Section 8(a)(1).  The court
 
held that the 
First Amendment concerns expressed in 
BE
 
&
 
K
 
and an 
earlier decision, 
Bill Johnson

s Restaurants v. NLRB
, 461 
U
.S. 731 (1983), 
were 

not relevant

 
because the 
S
tate
-
court lawsuit was wholly preempted by federal law.  Id.  
 
In 
Bill Johnson

s
, the Supreme Court held 
that the 
Board may not order a party to cease and desist from 
prosecuting a pending 
S
tate
-
court 
lawsuit unless two 
conditions are met: (1) the lawsuit lacks a reasonable 
basis in fact or law, and (2) the lawsuit was filed with a 
retaliatory motive.  But, the Court further stated that, 
when a completed lawsuit has resulted in a judgment 
adverse to the
 
plaintiff, the Board may consider whether 
the lawsuit was filed with retaliatory intent, and if such 
intent is present, may find a violation of the NLRA and 
order appropriate relief whether or not the lawsuit was 
baseless.  Id. at 747

749.  In 
BE
 
&
 
K
, the
 
Court deemed 
the latter statement dicta and rejected it.
 
In 
Bill Johnson

s
, however, the Supreme Court had 
carved out an exception to its holding, and the 
BE
 
&
 
K
 
Court left that exception undisturbed.  The exception, 
contained in footnote 5 of the 
Bill Jo
hnson

s
 
decision, 
states:   
 
 
It should be kept in mind that what is involved here is 
an employer

s lawsuit that the federal law would not 
bar except for its allegedly retaliatory motivation. We 
                                        
                                        
            
 
bargaining agreements that Congress intended to be left to the free play 
of economic forces.  See 
Fort Halifax Packing v. Coyne
, 482 U.S. 1 
(1987) (NLRA did not preempt 
S
tate law requiring minimum severance 
payments when a factory c
loses); 
Metropolitan Life Ins. Co. v. Mass.
, 
supra, 471 U.S. at 749 (NLRA did not preempt 
S
tate law requiring 
minimum mental health care benefits to be included in general insu
r-
ance policies issued to state residents).  Those cases make clear, ho
w-
ever, tha
t the state statutes at issue did not seek to or effectively reg
u-
late NLRA
-
protected activity, and thus did not conflict with the NLRA 
under 
Garmon
. See 
Fort Halifax Packing
, supra, 482 U.S. at 22 fn. 16 
(finding no 
Garmon
 

tute does not pu
r-

Metropolitan Life
, 471 U.S.
 
at 748


Machinists
 
doctrine was 
designed  . . .  to govern pre
-
emption questions that arose concerning 
activity that was neither arguably protected against employer interfe
r-
ence by Sec. 7 . . .
 
nor arguably prohibited

 
are not dealing with a suit that is claimed to be beyond 
the 
jurisdiction of the state courts because of federal
-
law preemption, or a suit that has an objective that is i
l-
legal under federal law. Petitioner concedes that the 
Board may enjoin these latter types of suits . . .  and this 
Court has concluded that, at th
e Board

s request, a Di
s-
trict Court may enjoin enforcement of a state
-
court i
n-
junction 

where [the Board

s] federal power pre
-
empts 
the field.

 
NLRB v. Nash
-
Finch Co.,
 
404 U.S. 138, 144 
(1971)
.
 
[461 U.S. at 737 fn. 5.] 
 
 
The foot
note is consistent with the legitimate interests the 
Court sought to protect in 
Bill Johnson

s
.  The Court e
x-
plained, 

Just as the Board must refrain from deciding gen
u-
inely disputed material factual issues with respect to a state 
suit, it likewise must not deprive a litigant of his right to 
have genuine 
S
tate
-
law legal questions decided by the state 
judiciary.

  
Id. at 746.  But when, as here, federal labor law 
preempts
 
that state
-
law claim, the Board is the sole and 
proper venue for the adjudication of rights.  In such cases, as 
the Court explained in footnote 5, the Board can proceed to 
adjudicate the charge that the maintenance of the action 
under state law constitute
s an unfair labor practice and, if it 
so finds, order the respondent to cease and desist.
22
 
 
Consistent with those principles, the Board and r
e-
viewing courts have consistently held that a preempted 
lawsuit enjoys no special protection under 
Bill Joh
n-
son

s
. 
 
See, e.g., 
Bakery Workers Local 6 (Stroehmann 
Bakeries
), 320 NLRB 133, 139 (1995); 
Teamsters Local 
776 (Rite Aid)
, 305 NLRB 832, 834 (1991), enfd. 973 
F.2d 230 (3d Cir. 1992), cert. denied 507 U.S. 959 
(1993).  As the Third Circuit stated, 

[t]he basic ho
lding 
of 
Bill Johnson

s
 
was subject to a large exception, for the 
Court indicated that it was not dealing with a suit beyond 
a state court

s jurisdiction because of federal preemption 
or 

a suit that has an object that is illegal under federal 
law
.

  
973 
F.2d at 235

236, quoting 
Bill Johnson

s,
 
461 
U.S at 737 fn. 5.
 
It is clear from 
Can
-
Am Plumbing
, supra, that the 
Bill 
Johnson

s
 
exception for preempted lawsuits remains i
n-
tact after 
BE
 
&
 
K
.  In 
Can
-
Am Plumbing
, the D.C. 
c
ircuit 
                                        
                  
 
22
 
Justice Brennan emphasized this point in his concur
ring opinion in 


if, in addition to whatever other findings are required to decide that an 
unfair labor practice has been committed, it determines that controlling 
federal law bars the 

the case frivolous, or that no reasonable jury could make the findings of 

Id. at 754

7

 
not enjoin pros
e-
cution of an
 
unpreempted
 
state lawsuit unless it finds that the suit has 


7
56 (emphasis added).  
See also 
NLRB 
v. Nash
-
Finch Co.

authority of the Board 
. . . to enjoin state [court] action where its federal 

 
 26
 
                
DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 
 
stated, 

BE&K
 
did not affect the footnote 5 exemption in 
Bill Johnson

s
,

 
and 

the jurisdictional question of 
preemption is, as 
Bill Johnson

s
 
acknowledged in foo
t-
note 5 (and 
BE
 
&
 
K
 
did not disturb), a different matter

 
than the question of whether a lawsuit can be hel
d unla
w-
ful as retaliatory.  
Can
-
Am Plumbing
, supra, 321 F.2d at 
151.  
Thus, 
BE
 
&
 
K
 
does not shield 
preempted state la
w-
suits.  Rather, 
footnote 5 of 
Bill Johnson

s
 

places 
preempted lawsuits outside of the First Amendment 
analysis.

  
Id.
23
 
 
Accordingly, under 
Bill Johnson

s
, the Board has the 
authority to determine if a lawsuit brought under state 
law is preempted by the NLRA.  If it is, and if it othe
r-
wise violates the NLRA, the Board may hold that the 
filing and maintenance of the lawsuit i
s an unfair labor 
practice without regard to whether it is objectively bas
e-
less, and, if the lawsuit is still pending, issue a cease
-
and

desist order barring further prosecution of the la
w-
suit.  See, e.g., 
Can
-
Am Plumbing, 
supra, 335 NLRB at 
1217; 
Associat
ed Builders & Contractors, 
supra, 331 
NLRB at 132 fn. 1.  
 
Croson

s maintenance of its lawsuit plainly interfered 
with conduct protected by Section 7 of the Act, namely 
the Union

s operation of the job targeting program.  I
n-
deed, Croson

s lawsuit challenge
d the collectively ba
r-
gained mechanism through which the Union

s job targe
t-
ing program was funded and sought to enjoin Guy

s 
compliance with the agreed
-
upon provision.  We ther
e-
fore find that Croson violated Section 8(a)(1) of the Act 
by maintaining its 
S
t
ate
-
court lawsuit.  
See, e.g., 
Webco 
Industries
, 337 NLRB 361, 363 (2001)
 
(

[I]f a suit is 
preempted, it violates Section 8(a)(1) if it tends to inte
r-
fere with, restrain, or coerce employees in the exercise of 
their Section 7 rights.

).  
 
We reject Croson

s defense that its lawsuit did not i
n-
fringe upon Section 7 rights because it named as a d
e-
                                        
                  
 
23
 
In light of 
Can
-
Am Plumbing
 
and the absence of any indication 
that the Supreme Court has repudiated or limited the scope of f
n.
 
5 of 

, we decline to join o
ur dissenting colleague in expanding 
the reach of 
BE
 
&
 
K
 
to preempted lawsuits.  He dismisses the language 
in 
Can
-
Am Plumbing 
as dicta, because the D.C. 
C
ircuit remanded the 
case to the Board on other grounds.  Although our colleague is correct 
regarding t
he remand, he misses the larger point:  the court did not 
reach the remanded issue

whether the job
-
targeting fund included 
monies earned on jobs subject to Davis
-
Bacon or the state equivalent


-

., that 
BE
 
&
 
K
 


to 


151.  The court co
n-
cluded, as a matter of law, that f
n.
 

BE&K
 


tside of the First Amendment 

with the position of the D.C. Circuit and the Board.  See 
Small v. Pla
s-
terers Local 200
, 611 F.3d. 483, 492 (9th Cir. 2010), quoting 
Can
-
Am
, 
supra 
at 151
 


BE&K
 
did not affect the
 
footnote 5 exemption in 
Bi
ll 

.

  
 
fendant only Charging Party Guy, an employer (and 
therefore not a person protected by Sec
.
 
7).  It is well 
established that one employer may violate the Act by 
interf
ering with the exercise of Section 7 rights of e
m-
ployees of another employer.
24
  
Here, Croson

s lawsuit, 
which claimed that Guy

s deduction of dues for the job 
targeting program was unlawful, constituted an interfe
r-
ence with the exercise of the Section 7 ri
ghts of Guy

s 
employees, who had bargained for the challenged prov
i-
sion through their duly selected union representative and 
who voluntarily authorized deductions for use in the job 
targeting program pursuant to the bargained provision.  If 
Croson had prev
ailed in the state courts, the result would 
have been to curtail that program.  As the Ohio Supreme 
Court declared, 

Distilled to their elemental purpose, 
J.A. Croson

s claims seek to invoke Ohio law to thwart 
Local 189

s use of its job targeting program.

25
  
The i
n-
terference with employees

 
Section 7 rights is accordin
g-
ly not excused or mitigated by the fact that Croson 
named only Guy as a defendant in its lawsuit.   
 
R
EMEDY
26
 
Devising the proper remedy in this case is not a simple 
task.  We are guided by ce
rtain basic principles, groun
d-
ed in Section 10(c) of the Act, as explained by the S
u-
preme Court:
 
 
Under §10(c), the Board

s authority to remedy unfair 
labor practices is expressly limited by the requirement 
that its orders 

effectuate the policies of the A
ct.

  
Al
t-
hough this rather vague statutory command obviously 
permits the Board broad discretion, at a minimum it 
encompasses the requirement that a proposed remedy 
be tailored to the unfair labor practice it is intended to 
redress.
 
 
Sure
-
Tan, Inc. v. NLRB
,
 
467 U.S. 883, 900 (1984). The 
Board has recognized its 

duty and 

broad discretionary

 
authority under Section 10(c) to tailor its remedies to the 
varying circumstances on a case by case basis, in order to 
ensure that its remedies are congruent with the f
acts of each 
case.

  
Diamond Walnut Growers, Inc.
, 340 NLRB 1129, 
                                        
                  
 
24
 
See, e.g., 
International Shipping Assn.,
 
297 NLRB 1059 (1990); 
Dews Construction Corp.
, 231 NLRB 182 fn. 4 (1977), enfd. mem. 578 
F.2d 1374 (3d Cir 1978).  
 
25
 
81 Ohio St.3d at 355. 
 
26
 
Chairman Pearce does not join in the remedy portio
n of the dec
i-
sion.  He would require the Respondent to reimburse the Charging 
Parties for the legal fees and expenses incurred in defending themselves 
in the State court litigation.  He recognizes that the Board has broad 
discretionary authority under Sec.
 
10(c) to fashion appropriate remedies 
that will best effectuate the policies of the Act and that compelling 

its remedial discretion, of a make
-
whole remedy.   However, in Chai
r-
man Pe

 
 J
.
 
A
.
 
CROSON CO
.
 
27
 
1132 (2003).  The unusual circumstances of this lengthy, 
complicated proceeding in an evolving area of labor law 
particularly call for a tailored remedy, one which will r
e-
quire Croson, in th
e words of Section 10(c), to 

cease and 
desist from

 
the unfair labor practice we have found and to 

take such affirmative action 
. . . 
 
as will effectuate the pol
i-
cies of th[e] Act.

  
29 U.S.C. §
 
160(c).  
 
Croson violated Section 8(a)(1) by 
maintaining
 
a 
preempted lawsuit.  But as we have explained, that la
w-
suit was 
not
 
unlawful when it was initiated; rather, it 
became unlawful when the Board later issued its decision 
in 
Manno
, supra.  Because unfair labor practice charges 
were not filed immediately, an
y Board remedy could (at 
most) reach only a portion of the period during which 
Croson

s lawsuit was unlawfully maintained: beginning 
6
 
months before charges were filed, in line with the 
6
-
month statute of limitations established by Section 10(b) 
of the Act
.  See 
Can
-
Am Plumbing
, supra, 335 NLRB at 
1223. A brief recapitulation of the chronology is helpful:
 
 
June 15, 1993
:  Croson brings suit in the Ohio trial 
court.
 
 
March 27, 1995
:  The Ohio trial court, finding 
Croson

s suit preempted by the NLRA, grants s
u
m-
mary judgment for Guy and the Union.
 
 
May 22, 1996
:  The Board issues 
Manno
,
 
the predicate 
for our own preemption finding.
 
 
October 4, 1996
:  The Ohio intermediate appellate 
court reverses the trial court, finding no NLRA 
preem
p
tion and entering judgment for Croson.
 
 
July 30, 1997
:  The Union and Guy file unfair labor 
practice charges with the Board.
 
 
April 8, 1998
:  The Ohio Supreme Court, r
eversing the 
appellate court, finds preemption.
 
 
January 12, 1999
: The General Counsel issues a co
m-
plaint.
 
 
As indicated, Guy and the Union filed unfair labor practice 
charges more than 
6
 
months (indeed, more than a year) after 
the Board issued 
Manno
, the 
triggering event that made 
Croson

s lawsuit unlawful.  Nevertheless, Croson

s suit was 
still being pursued when unfair labor practice charges were 
filed, and it is Croson

s maintenance of its lawsuit during 
the 10(b) period that constitutes the violation.
27
 
 
 
                                        
                  
 
27
  
See, e.g., 
Associated Builders & Contractors
, supra, 331 NLRB at 
134.    
 
All this said, we believe that the policy reflected in 
Section 10(b)

the desirability of quickly bringing unfair 
labor practice charges to the Board

s attention, so that 
they can be promptly addressed and potentially disru
p-
tive labor disputes resolved, 
see 
Local Lodge No. 1424 v. 
NLRB
, 362 U.S. 411, 426

429 (1960)

is implicated 
here, at least with respect to tailoring an appropriate re
m-
edy.  In the context of cases like this one, that policy is 
buttressed by the policy embodied in NLRA preemption 
doctrine.  State lawsuits that are preempted by the NLRA 
threaten the primacy of 
F
ederal labor law from their i
n-
ception.  They necessarily can 
lead to conflict between 
S
tate courts, on one hand, and the Board and the federal 
courts, on the other.  Quick action by the Board, which 
has the authority to uphold the primacy of 
F
ederal labor 
law and so may enjoin an ongoing 
S
tate lawsuit, would 
seem to
 
be especially important.  Cf. 
Can
-
Am Plumbing
, 
supra, 335 NLRB at 1217 (ordering respondent to take 
affirmative action within 7 days to dismiss preempted 
S
tate court lawsuit, in order to 

speedily terminate an 
otherwise continuing violation of Section 7 r
ights and 
also to minimize the possibility of State court action that 
might have additional coercive impact on employees

 
protected activities

).
 
In this case, it cannot be said that the parties harmed 
by Croson

s unfair labor practice acted with any speed
 
to 
involve the Board, despite their demonstrable awareness 
of the NLRA preemption issue.  Although they (succes
s-
fully) raised an NLRA preemption defense in the Ohio 
trial court, Guy and the Union did not file unfair labor 
practice charges until after they
 
had lost in the Ohio a
p-
pellate court.  Even if the preemption defense had been 
of debatable merit before 
Manno
, it was clearly meritor
i-
ous when that decision issued, but more than a year 
passed before Guy and the Union turned to the Board.
28
  
 
We have no d
ifficulty in concluding that, given our 
finding that Croson violated Section 8(a)(1) of the Act by 
maintaining a preempted lawsuit, an order requiring 
Croson to cease and desist and to post a remedial notice 
is appropriate.  The harder question is whether 
additional 
relief is necessary in the unusual circumstances here.  In 
cases involving the maintenance of an unlawful lawsuit, 
the Board has, with court approval, usually exercised its 
remedial discretion to require the respondent to rei
m-
burse opposing part
ies for the legal fees and expenses 
                                        
                  
 
28
 

was exposed to liability under the NLRA at least until unfai
r labor 
practice charges were filed.  At that point, Croson had prevailed in the 
Ohio appellate court and presumably was not inclined to withdraw its 
suit, not least because the General Counsel had not issued a co
m-
plaint

a step that was taken only 
after
 
Cr

when Croson could do nothing to avoid unfair labor practice liability.
 
 28
 
                
DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 
 
incurred in defending themselves.
29
  
We reaffirm today 
that this remedy is presumptively appropriate.  Neverth
e-
less, the Board has declined to award legal expenses 
when warranted by particular circumstances.  Notably, in 
Manno 
itself
, 
the Board adopted that part of the admini
s-
trative law judge

s remedial recommendation that did not 
award legal expenses for the defense of the preempted 
portion of the lawsuit at issue there. 321 NLRB 278, 
282

283, 299 (1996).  We conclude th
at in this case an 
award of legal fees and expenses is not necessary to e
f-
fectuate the policies of the Act.
 
As explained, such an award would compensate the 
Charging Parties for their defense of a lawsuit that was 
not preempted at its inception, and that t
hey challenged 
before the Board only long after there were grounds for 
doing so.  Under the particular circumstances here, an 
award of legal fees and expenses is not necessary to di
s-
courage parties from instituting or maintaining preemp
t-
ed lawsuits against
 
conduct protected from the Act.  It is 
true that by declining to award legal expenses, we fail to 
make Guy and the Union whole for the monetary harm 
they have suffered as a result of Croson

s violation of the 
Act.  However, by issuing an order requiring C
roson to 
cease and desist (subject to contempt proceedings) and to 
post a remedial notice, we have 

imposed other signif
i-
cant sanctions,

 
which, in the unusual context of this 
case, are sufficient. 
Hoffman Plastic Compounds, Inc. v. 
NLRB
, 535 U.S. 137, 152
 
(2002).
 
We hasten to add that the situation presented by this 
case is unlikely to repeat itself, because the Board defin
i-
tively clarified the law during the pendency of the unde
r-
lying 
S
tate
-
court litigation.  Since the 1996 issuance of 
Manno
, 
S
tate
-
court 
lawsuits attacking job
-
targeting pr
o-
grams in connection with 
S
tate
-
funded projects have 
been clearly preempted.  It is reasonable, then, to expect 
that unions and employers whose job
-
targeting programs 
are attacked by third parties in clearly preempted la
w-
suits will, going forward, invoke the Board

s remedies at 
the earliest opportunity.
 
For all of these reasons, we have decided as a matter of 
the Board

s broad discretion

in this case, on these 
facts

not to award litigation fees and expenses to the 
Charging
 
Parties.
 
                                        
                  
 
29
 
E.g., 
Can
-
Am Plumbing
, supra (awarding legal fees and expenses 
in addition to ordering respondent to take affirmative steps to dismiss 
ongoing preempted law
suit) ; 
Geske & Sons, Inc
., 317 NLRB 28, 30, 
58

59 (1995), enfd.103 F.3d 1366 (7
th
 
Cir. 1997), cert. denied 522 
U.S. 808 (1997); 
Service Employees
 
Local 32B
-
32J (Nevins Realty)
, 
313 NLRB 392, 403 (1993), enfd. in pert. part 68 F.3d 490 (D.C. Cir. 
1995).  
B
E
 
&
 
K
 
did not disturb these rulings, as there the Court was not 


BE
 
&
 
K
, 
supra at 530.
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, J.A. Croson Company, Columbus, Ohio, its 
officers, agents, successors, and assigns, shall
 
1. Cease and desist from
 
(a) Maintaining a preempted lawsuit that interferes 
with activ
ity protected by Section 7 of the Act.  
 
(b) In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2. Take the following affirmative action necessary to 
eff
ectuate the policies of the Act.
 
(a) Within 14 days after service by the Region, post at 
its facilities in Columbus, Ohio, copies of the attached 
notice marked 

Appendix.

30
  
Copies of the notice, on 
forms provided by the Regional Director for Region 9, 
after being signed by the Respondent

s authorized repr
e-
sentative, shall be posted by the Respondent and mai
n-
tained for 60 consecutive days in conspicuous places 
including all 
places where notices to employees are cu
s-
tomarily posted.  
In addition to physical posting of paper 
notices, notices shall be distributed electronically, such 
as by email, posting on an intranet or an internet site, 
and/or other electronic means, if 
the Re
spondent 
custo
m-
arily communicates with its employees by such means.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or co
v-
ered by any other material.  In the event that, during the 
pendency of these p
roceedings, the Respondent has gone 
out of business or closed the facilities involved in these 
proceedings, it shall duplicate and mail, at its own e
x-
pense, a copy of the notice to all current employees and 
former employees employed by the Respondent at an
y 
time since January 31, 1997.
 
(b) Sign and return to the Regional Director sufficient 
copies of the attached notice for posting by J.A. Guy, 
Inc., and for posting by the Union, if they are willing, at 
all locations where notices to employees of J.A. Guy a
re 
customarily posted and at all locations of the Union 
where notices to members are customarily posted. 
 
(c) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-
sponsible official on a form provided by 
the Region a
t-
testing to the steps that  the Respondent has taken to 
comply.
 
 
M
EMBER 
H
AYES
, dissenting
.
 
                                        
                  
 
30
 
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment of the United States Court of Appeals Enforcing 
an Order of the 

 
 J
.
 
A
.
 
CROSON CO
.
 
29
 
I disagree with my colleagues that the lawsuit filed by 
Respondent J.A. Croson nearly 20 years ago was 
preempted because at some point during the lawsuit

s 
pendency it allegedly became clear under Board law
1
 
that 
union job targeting programs on state public projects 
constitute protected concerted activity under Section 7 of 
the Act.  I further disagree that, even if preempted, it is 
appropriate to find tha
t the lawsuit violated Section 
8(a)(1) of the Act.  My colleagues

 
analysis, and their 
rejection of reasonable alternative grounds for affirming 
the judge

s dismissal of the complaint, unnecessarily risk 
infringement of the First Amendment right to petitio
n for 
redress of grievances and cannot be reconciled with the  
rationale underlying the Supreme Court

s decision in 
BE
 
&
 
K Construction Co. v. NLRB
, 536 U.S. 516 (2002). 
Accordingly I dissent.
 
I
.
 
THE INSTANT LAWSUIT 
WAS NOT PREEMPTED
,
 
 
BECAUSE 
MANNO ELECTR
IC
 
DID NOT ADDRESS 
 
THE ISSUES PRESENTED
,
 
AND THE GENERAL 
 
COUNSEL DID NOT ISSU
E A COMPLAINT DURING
 
 
THE TIME THE RESPOND
ENT

S ACTION WAS PENDING
 
In 
San Diego Building Trades Council v. Garmon
, 359 
U.S. 236, 244 (1959), the Supreme Court held that when 
a 
state purports to regulate conduct that is clearly pr
o-
tected by the Act, 
S
tate jurisdiction must yield. When the 
activity that the 
S
tate purports to regulate is only 

argu
a-
bly

 
protected

that is, it is not clear whether it is go
v-
erned by Section 7 or Secti
on 8 of the Act or is outside 
both these sections, 

the States as well as the federal 
courts must defer to the exclusive competence of the 
National Labor Relations Board if the danger of state 
interference with national policy is to be averted.

 
Id.
 
at 
245
. In 
Sears, Roebuck & Co. v. Carpenters
, 436 U.S. 
180, 202

203 (1978), the Court clarified that 

when the 
party who could have presented the protection issue to 
the Board has not done so and the other party to the di
s-
pute has no acceptable means of doing s
o,

 
S
tate regul
a-
tion may be permitted if it would not 

create a significant 
risk of misinterpretation of federal law and the cons
e-
quent prohibition of protected conduct.

 
Relying on 
Sears
, the Board in 
Loehmann

s Plaza
, 305 NLRB 663 
(1991), held that (1) w
here arguably protected activity is 
involved, preemption does not occur in the absence of 
Board involvement in the matter, and (2) only upon the 
Board

s involvement is a lawsuit directed at arguably 
protected activity preempted by federal labor law. Id. at
 
671. Thus, a 
S
tate
-
court lawsuit challenging 

arguably

 
protected activity is not preempted if the General Cou
n-
sel does not issue a complaint. 
 
 
                                        
                  
 
1
 
M
anno Electric, 
321 NLRB 278 (1996).
 
My colleagues agree that the lawsuit was not preemp
t-
ed ab initio. Rather, they say that the Union

s job targe
t-
ing program became 

clearly protected

 
after the Board 
issued its decision in 
Manno Electric 
and thus preempted 
the lawsuit. I disagree, because 
Manno
 
did not resolve or 
even address the specific issues raised in the Respon
d-
ent

s lawsuit. The 
Manno
 
Board

a
ctually the judge a
f-
firmed without comment by the Board

held in general 
terms that job targeting programs are Section 7 protected, 
but the case was apparently limited to private projects.
2
 
The lawsuit there had rather ham
-
handedly contended 
that the Union

s job targeting program, as a whole, was 
an attempt to injure and restrain the trade of the respon
d-
ent. The judge fairly summarily found the lawsuit 
preempted. 
Manno
 
said nothing about job targeting pr
o-
grams on 
S
tate public works projects, and nothing in t
hat 
decision casts light on the lawfulness of job targeting 
assessments to the limited extent that they reduce pay 
below prevailing wages established pursuant to a state 

little Davis
-
Bacon

 
Act.
3
  
Nor does anything in 
Manno
 
makes it 

clear

 
how the Board 
would decide the que
s-
tion of whether 
S
tate public works projects should be 
treated the same as their federal counterparts, on which 
job targeting programs are illegal. 
 
The Board did not address job targeting programs on 
S
tate public works projects until t
he Board issued its 
decision in 
Associated Builders 
&
 
Contractors,
 
331 
NLRB 132 (2000),
4
 
which extended the 
Manno
 
holding 
to public projects. That case issued 
7
 
years after the i
n-
stant lawsuit was filed and 
2
 
years after it was dismissed.  
Then, in 
Electri
cal Workers Local 48 (Kingston Co
n-
structors)
, 332 NLRB 1492, 1500

1501 (2000), enfd. 
345 F.3d 1049 (9th Cir. 2003)
,
 
the Board held that job 
targeting programs operating on 
F
ederal public works 
projects subject to the 
F
ederal Davis
-
Bacon Act
5
 
are ill
e-
gal an
d 

inimical to public policy,

 
deferring to Depar
t-
ment of Labor interpretations of that statute.  
Kingston
 
therefore confirmed that job targeting programs do not 
enjoy blanket protection, casting doubt on the majority

s 
absolutist interpretation of 
Manno

s
 
scope. 
Kingston
 
also 
left serious questions about whether similar programs 
                                        
                  
 
2
 
I question whether 
Manno,
 
any subsequent case, or my colleagues 
have adequately explained why 
any
 
union job targeting program, even 
if limited to private projects, sh
ould be deemed activity protected by 
Sec. 7.  However, it is not necessary for me to address that matter in 
this opinion.
 
3
 
Further, neither the judge nor the Board in 
Manno
 
appeared even to 
contemplate that the wage supplements that the 
u
nion provided sig
nat
o-
ry contractors were derived from assessments against worker pay, 
which is the issue at the crux of the instant complaint. 
Manno
, above at 
298.  
 
4
 
Vacated in part not relevant here pursuant to settlement 333 NLRB 
955 (2001). 
 
5
 
40 U.S.C. 
§
 
276(a) et se
q.
 
 30
 
                
DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 
 
operating on 
S
tate public works projects governed by 
S
tate 

little Davis
-
Bacon

 
Acts should be treated like 
their federal counterparts. As the administrative law 
judge in the insta
nt case wisely recognized, several fa
c-
tors favor like treatment for 
F
ederal and 
S
tate prevailing 
wage laws. Not the least of these is that the 
S
tates have 
traditionally regulated wages paid on their public pr
o-
jects, and that the goals of job
-
targeting prog
rams to pr
o-
tect wage scales is largely also achieved where the 
S
tate 
statute guarantees the same prevailing wage for all.
6
 
The 
administrative law judge also observed that the Respon
d-
ent

s action was narrowly tailored to allege that the job 
targeting progra
m was unlawful only insofar as the d
e-
ductions effectively reduced employee pay below 
S
tate 
minimums on jobs subject to the state prevailing wage 
statute. This is in stark contrast to 
Manno

s broad cha
l-
lenge to the entirety of the job targeting program in t
hat 
case.
 
 
 
My colleagues

 
sweeping interpretation of 
Manno
 
is 
primarily informed by hindsight derived from the subs
e-
quent decisions in 
Associate Builders
 
and 
Kingston Co
n-
structors
, above. Their contention that 
Manno
 
preempted 
the instant lawsuit reflects 
an effort to inflate 
Manno
 
with meaning that is just not there. Given the myriad 
issues surrounding the interplay of job targeting asses
s-
ments on public works projects and the federalism issues 
raised by the 
S
tate

s interest in regulating wages on its 
proj
ects, it is inconceivable that 
Manno
 
preempted the 
instant lawsuit and stripped the Respondent of a forum in 
which to lawfully raise the above questions.
7
  
If anything 
is clear, it is that the Respondent

s lawsuit targeted only 
                                        
                  
 
6
 
Further, job targeting has been found to artificially increase a local 
prevailing wage rate and distort prevailing wages generally. 
Kingston
, 
above, 1499

1500
. 
This is clearly not in the public interest nor conte
m-
plated by a 
S
tate enacting a 
prevailing wage statute
.
 
7
 
I note that my colleagues also mischaracterize both the scope of the 

Unlike the broad
-
based attack on job targeting programs in 
Manno
, the 
Respondent cont

e-
duction of job
-
targeting assessments on two public works projects 

-
wage law. Further, the dues were deducted 
for employees subject to a union
-
security provision in a collective
-
barg
aining agreement.  Paying dues by means of checkoff may have 

c-
tive
-
bargaining agreement provided for a market recovery assessment 

-
of
f dues.  
Total dues check
-



deduct


dues.  My colleagues may call the deductions voluntary, but an e
m-

st for failing to make 
payments.  Although the record does not show that any employee tested 
the dues obligation, this does not make the deductions voluntary. Thus, 

l-
u
n
tary, as the majo

the dues addressed in 
Kingston
, 332 NLRB at 1502. 
 

arguably

 
protected activit
y during the time that it was 
pending. The judge correctly dismissed the complaint.
 
 
II
.
 
EVEN ASSUMING ARGUEN
DO THE RESPONDENT

S 
LAWSUIT WAS PREEMPTE
D
,
 
IT CONSTITUTED 
 
GENUINE PETITIONING 
AND WAS NOT UNLAWFUL
 
Regardless of the preemption question, I would 
di
s-
miss the complaint. As the Supreme Court emphasized in 
BE
 
&
 
K
, the right to petition the 
G
overnment is 

one of 
the most precious liberties safeguarded by the Bill of 
Rights.

8
  
Consistent with that principle, the 
BE
 
&
 
K
 
Court invalidated the Board

s sta
ndard for imposing u
n-
fair labor practice liability on 

unsuccessful but reason
a-
bly based

 
lawsuits brought with a retaliatory purpose.
9
 
Because the class of 

unsuccessful but reasonably based

 
lawsuits included suits that involve genuine grievances, 
the Bo
ard

s standard was overbroad and impermissibly 
burdened the First Amendment right to petition. The 
Court observed that reasonably based lawsuits that prove 
unsuccessful nevertheless advance First Amendment 
interests because, inter alia, they allow the publ
ic airing 
of disputed facts, raise matters of public concern, and 
promote the evolution of the law.
10
 
Plainly, the First 
Amendment interests protected by the Supreme Court

s 
holding in 
BE
 
&
 
K
 
Construction
 
exist whether a reaso
n-
ably based, state court lawsuit is unsuccessful under 
S
tate law, because of a failure of proof, or because it is 
preempted by federal labor law. Nothing in the 
BE
 
&
 
K
 
Court

s decision or the Board

s decision on remand si
n-
gles out preempted lawsuits as lack
ing First Amendment 
protection.
 
My colleagues find that the instant lawsuit receives no 
First Amendment protection because it was preempted 
by the Act, and that the failure to withdraw the lawsuit 
after 
Manno
 
issued was unlawful under the traditional 
8(a)(
1) analysis. Citing the D.C. Circuit

s decision in 
Can
-
Am Plumbing v. NLRB
, 321 F.3d 145, 151 (D.C. 
Cir. 2003), they assert that footnote 5 of 
Bill Johnson

s 
Restaurants, Inc. v. NLRB
, 461 U.S. 731, 737 fn. 5 
(1983)
,
 
places preempted lawsuits 

outside of t
he First 
Amendment analysis,

 
and that 
BE
 
&
 
K Construction
 

did not affect

 
footnote 5. Thus they condemn the entire 
class of preempted lawsuits as falling outside of the pet
i-
tion clause, despite that many such suits present genuine 
grievances and are brou
ght with a reasonable belief that 
the courts in which they are filed properly have jurisdi
c-
tion. This sweeping standard is as overbroad and flawed 
as the one the Court rejected in 
BE
 
&
 
K
, above. Further, 
the reliance on footnote 5 of 
Bill Johnson

s 
is misp
laced
. 
                                        
                  
 
8
 
Id. at 524

525 (internal quotations omitted).
 
9
 
Id. at 536.
 
10
 
Id. at 532.
 
 J
.
 
A
.
 
CROSON CO
.
 
31
 
In 
Bill Johnson

s
, the Supreme Court found that the right 
to petition the courts prohibited the Board from enjoining 
an ongoing, well
-
founded lawsuit, regardless of the 
plaintiff

s motives for filing it. Footnote 5, inter alia, 
clarified that those 
requirements did not affect the 
Board

s well
-
established authority under 
NLRB v. Nash
-
Finch Co.
, 404 U.S. 138, 144 (1971)
,
 
to seek a 
F
ederal 
court injunction against an ongoing 
S
tate action that it 
deemed preempted, despite the petition clause interests 
involved.
 
It does not place preempted lawsuits outside of 
the First Amendment or address the standard for a
s-
sessing unfair labor practice liability.
11
 
 
Further, the majority injects unpredictability into First 
Amendment law by failing to protect preempted 
lawsuits 
in which a respondent had a reasonable belief that the 
state court had jurisdiction. 
Given the broad spectrum of 
possibilities implicated when a party considers legitimate 
petitioning activity, there is a substantial risk that the 
threat of liabil
ity under the Act for maintaining such la
w-
suits will unreasonably deter their constitutional right to 
do so.  As the Seventh Circuit opined in the context of 
construing the fraud exception in antitrust litigation, the 
potential for chilling petitioning act
ivity is 

particularly 
great when it is unclear whether the law actually forbids 
the contemplated activity.

12
  
To paraphrase the court

s 
admonition about the Sherman Act in that case, 

it is 
critical that we do not transform the [NLRA]  into a 
means by wh
ich to chill vital conduct protected under the 
First Amendment.

  
Regrettably, uncertainty over whet
h-
er the Board will conclude that a particular lawsuit is or 
is not preempted will do exactly that. 
 
Accordingly, if a lawsuit is found preempted, but the 
re
spondent had a reasonable belief that the state court 
had jurisdiction, the standard the Board established on 
remand in 
BE
 
&
 
K
 
applies. Thus, 

the filing and maint
e-
                                        
                  
 
11
 
As for 
Can
-
Am Plumbing, 
that case did not involve a 
S
tate court 
action aimed at arguably protected conduct.  
Further

pronouncement on f
n.
 
5 is of doubtful precedential value because the 
court ultimately granted the petition for review and remanded the case 
to the Board on other grounds.  
See 321 F.3d at 151

153.  Also in that 

brief that f
n.
 

w-

c-
cepted th
at characterization of f
n.
 
5 absent any counterargument from 
the respondent.  Further, the  Board on remand did not pass on the D.C. 

an illegal object lack Petition Clause protection. 
 
See 350 NLRB 947, 
947 fn. 10 (2007).  Such cases are qualitatively different from preemp
t-
ed lawsuits, which, unlike illegal objective cases, may be reasonable 
and filed in good faith.  
Small v. Plasterers Local 200
, 611 F.3d. 483, 
492 (9th Cir. 2010), als
o cited by my colleagues, involved a case 
brought with an illegal objective. The court stated that the preemption 
issue was not before it.  Id. at fn. 4.
 
12
 
See discussion in 
Mercatus Group, LLC v. Lake Forest Hospital
, 
641 F.3d 834, 847

848 (7
th
 
Cir. 2011
).
 
nance of a reasonably based lawsuit does not violate the 
Act, regardless of whether the laws
uit is ongoing or is 
completed, and regardless of the motive for initiating the 
lawsuit.

13
 
Applied here, the Respondent reasonably b
e-
lieved that the 
S
tate court had jurisdiction to hear its 
complaint because the Board had not ruled on job targe
t-
ing progra
ms when the Respondent filed its suit, the a
c-
tion fell squarely within a 
S
tate statute, and the General 
Counsel failed to seek an injunction or issue a complaint 
while the action was pending.  As no party contends that 
the lawsuit was baseless or retaliato
ry, the complaint 
should be dismissed regardless of whether it was 
preempted.  
 
Finally, my colleagues would avoid the constitutional 
problems that they create here had they asserted their 
finding regarding the Union

s job targeting program 
while properly 
dismissing the 8(a)(1) allegation. 
Ampe
r-
sand Publishing
, 
LLC., 
357 NLRB 
452
 
(2011) (noting 
duty to construe the Act, when possible, 
to 
avoid
 
raising 

serious questions

 
of 
constitutionality
)
,
 
citing 
Edward J. 
DeBartolo Corp. v. Florida Gulf Coast Building 
Trades 
Council,
 
485 U.S. 568, 575 (1988).   
 
For the above reasons, I respectfully dissent.  
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board h
as found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for 
your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
maintain preempted lawsuits which i
n-
terfere with activity protected by Section 7 of the Act.  
 
                                        
                  
 
13
 
351 NLRB 451, 456 (2007).
 
 32
 
                
DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 
 
W
E WILL NOT
 
in any like or related manner interfere 
with, re
strain, or coerce you in the exercise of the rights 
guaranteed you by Section 7 of the Act.  
 
 
J.A.
 
C
ROSON 
C
OMPANY
 
 
Earl L. Ledford, Esq.,
 
for the General Counsel.
 
Ronald L. Mason, Esq. (Mason Law Firm LPA), 
of Dublin, 
Ohio, for Respondent J.A. Croson
 
Company.
 
Felix C. Wade, Esq. (Schottenstein, Zox and Dunn), 
of Colu
m-
bus, Ohio, for Charging Party J.A. Guy, Inc.
 
N. Victor Goodman, Esq. (Benesch, Friedlander, Coplan & 
Arnoff), 
of Columbus, Ohio, for the Charging Party Union.
 
DECISION
 
S
TATEMENT OF THE 
C
A
SE
 
R
OBERT 
A.
 
G
IANNASI
, Administrative Law Judge.   This case 
is before me on a stipulation by all parties that waives a hearing 
and asks for a decision by a judge under Section 102.35(a)(9) 

granted 

to accept the stipulation, which provides that the stipulation, 
attached exhibits, charges, complaints, and answers constitute 

m-
plaint alleges 
that, by filing and pursuing state administrative 

job targeting program, Respondent violated Section 8(a)(1) of 
National Labor Relations Act (the Act).  The Respondent a
n-
swered, denying the essen
tial allegations in the complaint.  The 
parties subsequently entered into a stipulation and, on June 16, 
1999, filed a motion to transfer the case to the Board.  On 
March 2, 2000, the Board granted the motion and accepted the 
stipulation.  On September 26,
 
2002, however, the Board, no
t-
ing what it considered a relevant intervening Supreme Court 
decision, 
BE & K Construction Co. v. NLRB,
 
536 U.S. 516 
(2002), issued an order rescinding its prior acceptance of the 
stipulation and remanding the case for a hearin
g before an a
d-
ministrative law judge.  The parties then submitted the case to 
me, as mentioned above, and, on June 19, 2003, I received 
briefs from the General Counsel and the Respondent.  Based on 
my consideration of the briefs, the stipulation, exhibits,
 
and the 
entire record, I make the following
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
Respondent, a mechanical contractor in the construction i
n-
dustry, is located in Columbus, Ohio.  At all material times, it 
was and is an employer engaged in commerce within the 
mea
n-
ing of Section 2(2), (6), and (7) of the Act.  The Charging Party 
Union is a labor organization within the meaning of Section 
2(5) of the Act.
 
II
.
  
THE ALLEGED UNFAIR L
ABOR PRACTICE
 
A.  The Facts
 
During the period June 1, 1989, through May 31, 1992, the 
Charging Party Union was signatory to a collective
-
bargaining 
agreement with the Mechanical Contractors Association of 
Central Ohio, Inc. (the Association).  At all material times, 
Charging Party Gu
y was an employer member of the Associ
a-
tion.  Under the dues
-
checkoff provision of that agreement, 
Guy was required to withhold 2 percent from the gross wages 


ent Fund or job 
targeting program.
1
  
The Union uses the money collected under 
that program to subsidize member employers who bid on jobs 
in competition with nonunion employers, enabling union co
n-
tractors to submit competitive bids.
 
In February 1990, Respon
dent and Guy submitted bids for 
the construction of a new county jail for Pickaway County, 
Ohio.  The contract for the construction of the jail was awarded 
to Guy.  In November 1991, Respondent and Guy submitted 
bids for the construction of a new water sof
tening system for 
Pickaway County.  That contract was also awarded to Guy.  
Prior to the bidding on the jail project, the Union agreed to 

c-
tors bidding on the job that it would pay the successf
ul bidder 
$9
-
per
-
employee
-
hour worked by union members on the pr
o-


The water softening project was not targeted by the Union and 
t
herefore Guy did not receive a subsidy for that job.
 
 
It is u
n-
co
n
tested, however, that, in accordance with the relevant prov
i-
sions of the Association agreement, Guy deducted the 2
-
percent 
Market Recovery Assessment from the gross wages of all of its 
employ
ees who worked on both jobs.
2
 
On January 30, 1992, Respondent filed charges with the 
Ohio Department of Industrial Relations (the Department), 
alleging that the contractually required deduction by Guy for 

o worked 

l-
ing wage statute and applicable regulations.  On March 11, 
1993, the Department issued a determination that Guy had vi
o-
lated the prevailing wage law.
 
On June 15, 1993, Respondent filed 
a complaint in the Pic
k-
away County, Ohio, Court of Common Pleas (Case 93CI
-
94), 

wages on the public projects mentioned above, in order to fund 


e-


since the publicly funded projects were prevailing wage jobs, 
under the Ohio statute and applicable regulations, Guy was 
r
equired to make full payment of the prevailing wage to e
m-
ployees, and was prohibited from making any deductions for 

remedial provisions of the statute and its regulations, the R
e-
spondent sought a
n injunction prohibiting the unlawful dedu
c-

                                        
                  
 
1
 
The 2
-
percent

i-
tion to [the] 1
-
3/4
% regular check
-

.
 
A, p. 42. 
 
2
 
The above description of the job targeting program and its oper
a-
tion is taken from the exhibits 
submitted along with the stipulation of 
the parties, including, in particular, the decision of the Ohio Supreme 
Court, which is discussed more fully below.
 
 J
.
 
A
.
 
CROSON CO
.
 
33
 
difference between the prevailing wage and the amounts paid to 
the employees.  
 
On July 21, 1993, Guy filed a third
-
party complaint in Case 
93CI
-
94, over R

party to the lawsuit.  Respondent thereafter filed a motion to 
strike the third
-
party complaint and the Union and Guy filed 

1993, the common pleas court denie
d the motion to strike.
 
Thereafter, Guy and the Union filed motions for summary 

preempted by Federal labor laws.  Respondent filed an oppos
i-
tion to those motions as well as its own cross
-
motion for su
m-
m
ary judgment.  On March 27, 1995, the common pleas court 

t-
ed the motions filed by Guy and the Union, finding that the 
lawsuit was preempted by the National Labor Relations Act.
3
  
After a timely filed 
appeal, on October 4, 1996, the Court of 
Appeals of Ohio, Fourth Appellate District of Pickaway Cou
n-
ty, issued a decision reversing the lower court, finding, inter 
alia, that the lawsuit was not preempted.
 
On January 29, 1998, the Ohio Supreme Court accept
ed di
s-
cretionary appeals by Guy and the Union, and, on April 8, 
1998, the Ohio Supreme Court reversed the court of appeals, 

National Act, under 
San Diego Building Trades Council v. 
Garmon
, 359 U.S.
 
236 (1959).  Citing 
Manno Electric
, 321 
NLRB 278 (1996), enfd. mem., 127 F.3d 34 (5th Cir. 1997), the 

t-
ing is 
actually
 
protected by the NLRA, there is no room for 
state regulation infringing that c


Manno
 
is distinguishable 


a-
tive law judge,
4
 
and commenting that, in
 
Manno
, the Board 

Croson Co. v. J.A. Guy, Inc.,
 
81 Ohio St.3d 346, 355 (1998), 
cert. denied 525 U.S. 871 (1998).
 
Based on separate charges filed by Guy and the Union on J
u-
ly 30, 1997, th
e General Counsel issued an initial consolidated 
complaint against the Respondent on January 12, 1999.  An 
amended consolidated complaint was issued on April 2, 1999, 
and a further amendment correcting an erroneous date was 
issued 3 days later.
5
  
The compl
aint alleged that the Respon
d-


-
empted by federal law, lacked a reasonable basis in 
fact and law and were retaliatory in their inception and prosec
u-

 
denying the allegations 
and raised ten affirmative defenses.  In its brief to me (GC Br. 
                                        
                  
 
3
 
The stipulation mistakenly refers to this ruling as Exh
.
 
T.  In fact 
the ruling appears as Exh
.
 
P.
 
4
 

July 1, 1997 decision in 
Associated Builders 
&
 

.  That 

decision is reported at 331 NLRB 132 (2000).  A
 
more detailed discu
s-
sion of the case appears below.
 
5
 

documents.  Those documents, designated Exh
s.
 
V(1) through (12), are 
made part of the record in this case.
 
p. 16), the General Counsel appears to have abandoned the 

lacked a reasonable basis in fact and law and were 
retaliatory,
6
 
urging only the theory that the legal proceedings were preemp
t-
ed by Federal law under footnote 5 of 

 
Resta
u-
rants, Inc. v. NLRB
, 461 U.S. 731, 737(1983).
7
 
B. Discussion and Analysis 
 
1. Prior Board decisions on job targeting
 
The 
lead Board case involving State lawsuits challenging u
n-
ion job targeting programs is 
Manno Electric, 
supra
,
 
321 NLRB 
278.  
Manno
 
involved a State lawsuit that, inter alia, broadly 

practice, which wrongfully and intentionally damaged the no
n-
union employer who brought the suit.  With Member Cohen 
concurring separately, the
 
Board (321 NLRB 278 and fn. 4) 
summarily adopted the relevant findings of the administrative 

o-



i-
tuting and pressing the lawsuit . . . for a recovery grounded on 
matters preempted by the Act, the [r]espondents violated Se
c-


298.  In finding the 
lawsuit preempted and violative of the Act, 
the judge discussed 
footnote 5 of 

, 
supra,
 
461 U.S. at 737, and the 


 
Plaza
, 305 NLRB 663 (1991). 
Ibid
.
8
 
 
In 
Associated Builders &
 
Contractors, Inc.
, 331 NLRB 132 
(2000), the Board again applied the 
Manno
 
rational
e to find 
unlawful the filing and maintenance of a State lawsuit, which 
was deemed similarly preempted.
9
  
In that case, the respondent 
had filed a state lawsuit, alleging that each of the charging party 

ir and 

i-
ness and Professions Code.  The lawsuit sought to preclude 
                                        
                  
 
6
 
The General Counsel held the
 
processing of the charges in abe
y-
ance for over a year, until the conclusion of the 
S
tate lawsuit.  The 
General Counsel was apparently focusing on the since
-
abandoned 
theory that the lawsuit was unlawful because it lacked a reasonable 
basis in fact or law 
and was retaliatory.  Under Board law before the 

BE
 
&
 
K, 
supra
, a lawsuit was deemed to 
have no reasonable basis in law or fact if it was ultimately dismissed.
 
7
 
In f
n.
 
5, the Supreme Court pointed out that the case before it i
n-

l-

 
We are not dealing with a suit that is claimed to be beyond the juri
s-
diction of the state courts because of federal
-
law preemption, or a 
suit 
that has an objective that is illegal under federal law.  Petitioner co
n-
cedes that the Board may enjoin these latter types of suits. . . .  Nor 
could it be successfully argued otherwise, for we have upheld Board 
orders enjoining unions from prosecutin
g court suits for enforcement 
of fines that could not lawfully be imposed under the Act . . . [citations 

District Court may enjoin enforcement of a state
-
court injunction 


-

NLRB 
v. Nash
-
Finch Co

Id
. at 737 fn. 5.
 
8
 
A more detailed discussion of 

 
follows later in 
this decision.
 
9
 
The decision was vacated in part not relevant here, pursuant to a 
settlement.  333 NLRB 
955
 
(2001).
 
 34
 
                
DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 
 
application of the programs on State public work projects and 
asked for the disgorgement of all money deducted from e
m-

wages for the job training programs and other relief.  
In finding the State lawsuit preempted, and thus violative of 
Section 8(a)(1) of the Act, the administrative law judge applied 
Manno
 
as a broad holding that job targeting programs are pr
o-
tected under t
he Act.  Concluding that 
Manno
 
was binding on 
him as current law, the judge deferred to the Board any arg
u-
ment that 
Manno
 
should be limited to private projects.  331 
NLRB at 138.  He also found a violation based on the General 

that the lawsuit was preempted and 


, 
supra
,
 
305 NLRB 663.
10
 
 
In affirming the judge, the Board did not specifically discuss 
the application of 
Manno
 
to State public works projects.  A 
majority of the B
oard stated, in a footnote, that it was adopting 


activity and, under 
Manno

i-
tute[d] an interference
 
with conduct that is actually protected by 



Manno
 
decision.  331 NLRB at 132 fn. 1.
11
 
Some 7 months after the Board

Associated 
Builders
, the Board issued another decision involving job ta
r-
geting programs as they applied to projects under the Davis
-
Bacon Act, a federal prevailing wage law.  
Electrical Workers
 
Local 48
 
(Kingston Constructors, Inc.),
 
332 NLR
B 1492 
(2000).  The Board there held that a union violates Section 
8(b)(1)(A) by threatening to have employees fired for not ma
k-
ing job targeting payments, which the Board characterized as 

from their e
mployment on Davis
-

at 1501.
12
  
The Board reaffirmed the general rule in 
Manno
 
that 


n-
cluded that, since col
lecting job targeting payments from e
m-

-
Davis
-
Bacon 

enforce the collection of those payments as a condition of e
m-
ployment on those jobs.  332 NL
RB at 1496.  As to Davis
-
Bacon jobs, however, the Board found to the contrary.  Without 
                                        
                  
 
10
 


134), the 
S
tate lawsuit was removed to the 
F
ederal courts, and, after its removal, 
the Ninth Circui
t held that the lawsuit was not preempted by Sec
.
 
301 
of the Act.  See 
Associated Builders & Contractors v. Electrical Wor
k-
ers Local 302, 
109 F.3d 1353 (9
th
 
Cir. 1997).  At the time of the 

e 
[f]ederal [c]ircuit [c]ourt to the district court and on to the [s]tate 

 
11
 
In that same footnote, Member Hurtgen found a violation not u
n-
der 
Manno


 
305 
NLRB 663 (
1991).  He therefore found that the violation dated from the 
issuance of the complaint. 
 
12
 
As the Board stated, the Davis
-
Bacon Act requires employers to 
pay employees the full amount of advertised prevailing wage rates, 
although applicable regulations permit deductions to pay regular union 
initiation fees and membership dues, not including fine
s or special 
assessments.  332 NLRB 
at 1498
.
 
independently analyzing the impact of the Davis
-
Bacon Act on 

rulings of the Labor Department and holding
s of two Federal 
circuit courts that deductions for job targeting payments are not 
legitimate deductions under the Davis
-
Bacon Act.  Accordin
g-
ly, the Board concluded that any attempt to enforce collection 


NLRB at 1500, 1501
 
Next came 
Can
-
Am Plumbing, Inc., 
335 NLRB 1217 (2001).  
In that case, the Board was faced with the question whether 
Manno
 
applied where some of the money collected under the 
job targeting program came from Davis
-
Bacon and state 
pr
e-


lawsuit, which was stayed pending completion of the Board 

money from the
 
job targeting program constituted an unlawful 

l-
ing wage statute governing public works.  The nonunion e
m-
ployer who instituted the lawsuit sought to enjoin acceptance of 
money under the job tar
geting program and further asked for 

335 NLRB at 1220.
 
The Board in 
Can
-
Am
 
did not specifically address the State 
prevailing wage statute or its impact on the job targeting pr
o-
gram, focusing ins
tead on the 
Kingston Constructors
 
holding 

working on Davis
-
Bacon projects to support job targeting pr
o-

Kingston Constructors
 
did not 
affect 
Can
-
Am, 
because there was no evi
dence that the union 
employer involved in the State lawsuit had ever worked on a 
Davis
-


program came from Federal or State prevailing wage jo
bs, and 
those moneys are not directly traceable to [the union emplo
y-

o-
gram was therefore protected under the Act, the Board held that 

g 

c-
tion 8(a)(1) of the Act, citing 
Manno
 
and 
Associated Builders
.  
335 NLRB at 1219 and fn. 3. 
 

u-
thority to enjoin State lawsuits that are pre
empted by Federal 
law or that have an objective that is illegal under Federal law, 
citing footnote 5 of 

 
Restaurants, 
supra
, 
461 U.S. 
at 737, which the Court found was left undisturbed by the S
u-

BE & K,
 
supra
.
 
  
Can
-
Am
 
Plumbing, 
Inc.
 
v. NLRB
, 321 F.3d 145, 150

151 (D.C. Cir. 2003). The 

that the State lawsuit in 
Can
-
Am
 
was preempted because it was 
directed against conduct protected by Section 7 of the A
ct.  

rejecting 
Can
-

 

program was not protected because it included dues from D
a-
vis
-

n
ot treat the existence of [Davis
-
Bacon] moneys in the JTP [job 
targeting program] as wholly irrelevant, neither did it explain 
why the Davis
-

 J
.
 
A
.
 
CROSON CO
.
 
35
 

321 F.3
d at 153.  Accordingly, the Court remanded the matter 
to the Board for further analysis.
 
2. Relevant preemption principles
 
The Supreme Court in 
Garmon, 
supra,
 
359 U.S. 236, esta
b-
lished two guidelines for federal preemption of conduct alle
g-
edly protected un
der the Act.  Under the first guideline, when a 
State purports to regulate conduct that is clearly protected by 
the Act, State jurisdiction must yield.  359 U.S. at 244.  The 
Court explained that to leave the States free to regulate conduct 
so plainly with
in the central aim of federal regulation would 

by Congress and requirements imposed by State law.  
Id.
 
at 
244.  Under the second guideline, even if activity is only argu
a-
bly protected by the Ac

competence of the National Labor Relations Board if the da
n-

Id.
 
at 245.  The Supreme Court subsequently qualified the s
e-
cond guideline
 
to permit sta
te regulation in cases involving 

presented the protection issue to the Board has not done so and 
the other party to the dispute has no acceptable means of doing 


e-
ate a significant risk of misinterpretation of Federal law and the 

Sears, Roebuck 
& Co. v. Carpenters,
 
436 U.S. 180, 202

203 (1978).
 
3. Filing or maintaining a preempted lawsuit in 
 
violation of Section 8(a)(1) of the Act
 
Addressing the legality of a lawsuit to enjoin peaceful pic
k-
e
t
ing or handbilling on employer premises, the Board stated the 

Sears

ected activity is involved, 
preemption does not occur in the absence of Board involvement 

directed at arguably protected activity is preempted by Federal 


 
305 NLRB
 
663, 669 (1991), 
revd. on other grounds 316 NLRB 109, 114 (1995).  Board 
involvement occurs upon issuance of a complaint alleging that 
the lawsuit interfered with protected activity.  305 NLRB at 
670, and 316 NLRB at 114.  But if the Board ultimately dete
r-
mines that the conduct in question is unprotected, the lawsuit to 
enjoin it will not be held to violate Section 8(a)(1) of the Act.  
316 NLRB at 114.
 
The Board has cited 

 
in cases involving 
lawsuits challenging aspects of job targeting pro
grams.  Since 
the Board found the job targeting programs clearly or actually 
protected, however, it dated federal preemption and interfe
r-
ence with protected activity from filing or maintenance of the 
lawsuits.  
Associated Builders
, 
supra,
 
331 NLRB 132 at f
n. 1 
(in absence of exception to prospective application of 
Manno 
Electric
, Board majority dated violation from maintenance of 
lawsuit after 
Manno
; Member Hurtgen would have held viol
a-
tion did not occur until issuance of complaint, citing 
Loe
h-

)
; 
Can
-
Am
, 
supra
,
 
335 NLRB at 1219 fn. 3 (la
w-
suit clearly preempted and violative of Sec
tion
 
8(a)(1) from 
time it was filed).
 
4. Issues in this case
 
The General Counsel contends: (1) the Board has already d
e-
termined, in 
Manno
 
and 
Associated Builders,
 
that j
ob targeting 
programs are clearly protected by Section 7 of the Act; and (2) 
the Ohio Supreme Court has therefore correctly determined that 

the job targeting deductions at issue in this case.  It 
follows, 

lawsuit violated Section 8(a)(1) of the Act, consistent with 
footnote 5 of 

supra
,
 
461 U.S. at 737.
 

l-
lenged job ta
rgeting deductions that were 
arguably,
 
rather than 
clearly
, protected by the Act.  If the Board agrees with that 
view, it could conclude, in accordance with 

 

violate Section 8(a)(1) of the Act because the lawsuit was co
n-
cluded before complaint issued in this case.  Alternatively, the 
Board may wish to address whether Respondent violated Se
c-
tion 8(a)(1
) by challenging job targeting deductions from wages 


Kingston
 
that such deductions 
on Federal Davis
-
Bacon projects are inimical to public policy.  
I do not believ
e it would be appropriate for me to address that 
issue of first impression concerning Board policy.  Nor do I 
believe that the Board needs to reach it in this case, which i
n-
volves state proceedings initiated in 1992 and concluded in 
1998.
 

awsuit was narrowly addressed 
 
to conduct that was arguably, rather than 
 
clearly, protected by the Act
 

t-


age law.  By contrast, the 

Manno Electric
, 
supra,
 
321 NLRB 
278, involved a broadly framed attack on a union job targeting 
program.  Although the Board, in 
Manno,
 
did not explicitly 
state whether any of the job targeting funds deriv
ed from public 

involved were on private sites, such as banks and department 
stores; the complaint did not allege that any of the money orig
i-

13
  
In that context, the
 
Board adop
t-

broad attack was preempted because job targeting programs are 

o-

7

298.
 

Kingston Constructors, 
supra
,
 
332 NLRB at 1498

1501, demonstrates that the holding 
of general protection for job targeting programs in 
Manno
 
is 
not to be read without exception.  Rather, the Board, in 
Kin
g-
ston,
 
concluded that requiring payment of job targeting dues, as 
a condition of employment on Davis
-
Bacon projects, would be 

Id
. 
at 1500.  In reaching that co
n-
clusion, the Board deferred, as a matter of comity, to federal 
decisions 
holding collections of job targeting dues on federal 
projects unlawful under the Davis
-
Bacon Act.  
Id.
 
at 1500

                                        
                  
 
13
 
Can
-
Am Plumbing, Inc. v. NLRB
, 
supra,
 
321 F.3d at 152.
 
 36
 
                
DECISIONS OF THE NAT
IONAL LABOR RELAT
IONS BOARD
 
 
1501.  As shown below, different considerations apply in d
e-
termining whether the collection of job targeting payments on 
public projects, contrar
y to State prevailing wage laws, is also 
inimical to public policy and therefore unprotected.  Noneth
e-
less, that is an arguable question.
 


Associated Builde
rs
 
or 

Croson
 
v. Guy
 
that the 

Kingston
 

Manno
 
as 
dispositive, without any discussion of the issues presented by 
applying
 
Manno
 
to block enforcement of prevailing wage laws 
on public projects.  
Associated Builders, 
supra
, 
331 NLRB at 
132 fn. 1 and 138; 
Croson v. Guy, 
supra
, 
81 Ohio St.3d at 352

356.  
Kingston
 
is relevant here, even though it postdated co
m-
pletion of Responden

protected activity and therefore violated Section 8(a)(1) is to be 
determined under the law as it stands when the issue ultimately 
comes before the Board.  See 

supra
, 
316 
NLRB at 114, discussed a
bove.
14
 
Several factors favor like treatment for Federal and State 
prevailing wage laws in the determination whether job targeting 
payments in violation of those laws are inimical to public pol
i-
cy or unprotected.  The phrasing and purposes of Federal and 
S
tate prevailing wage laws and regulations are similar.  Co
m-
pare discussion in 
Kingston
, 332 NLRB 1498

1501, and 
Buil
d-
ing & Construction
 
Trades Dept. v. Reich
, 40 F.3d 1275, 1279 
(D.C. Cir. 1994), with 
Croson v. Guy, 
supra,
 
81 Ohio St. 3d at 
349

350.  States have traditionally regulated the wages paid on 
their public projects.  Cf. 
California Labor
 
Standards Enforc
e-
ment v. Dillingham Construction
, 519 U.S. 316, 330

331, 334 
(1997) (noting traditional state regulation of wage
s and appre
n-
ticeship standards on public works and finding no preemption 

n-
gressional intent to preempt).  The holding of no preemption in 
Dillingham
 
is, of course, not dispositive of the underlying 
pr
eemption issue here, under a different Federal statute with 
very different policy considerations.  See 
Associated Builders, 
supra
,
 
331 NLRB at 138.  But the recognition of traditional 
state regulation of wages on public projects is nonetheless rel
e-
vant.
 
Mo
reover, the concerted needs served by job targeting pr
o-
grams



are d
i-
minished on prevailing wage projects.  There, the objective of 

15
 
is to some extent achieved by the 
guarantee of the s
ame prevailing wage for all.  As the Ohio 

e-
vailing wage law is to support the integrity of the collective 
bargaining process by preventing the undercutting of employee 
wages in the private constructio

Croson v. Guy, 
supra,
 
81 Ohio St.3d at 349 (internal citation omitted).
 
                                        
                  
 
14
 


this case.  On
 

determine those issues was the guiding principle that led the Ohio S
u-

S
tate lawsuit was preemp
t-
ed.  
 
15
 
Can
-
Am Plumbing v. NLRB, 
supra
,
 
321 F.3d at 151.  
 
Nor is it a sufficient answer to say that job targeting pr
o-
grams generally serve the concerted objective of protecting 
wages and jobs.  
Kingston
 
and 
Can
-
Am
 
demonstrate that 
those 
generally protected objectives will not override prevailing wage 
regulation in all circumstances.  
Kingston, 
supra
 
at 
1498

1501; 
Can
-
Am
 
Plumbing, 
supra
,
 
335 NLRB 1217, remanded in 
Can
-
Am Plumbing v.
 
NLRB
, 
supra
,
 
321 F.3d at 152

154.  It is also 
signi
ficant, in this respect, that the narrow focus of Respon
d-

insofar as it involves private rather than public projects.
 
The above considerations could support a conclusion that job 
targeting deduct
ions on state prevailing wage projects are u
n-
protected, as they are on federal projects.  There are, however, 
significant considerations on the other side.  The strong policy 
of uniform national regulation, under the Act, may outweigh 
factors supporting St
ate regulation.  
Garmon, 
supra
,
 
359 U.S. at 
242

244.  It is clear that Congress, in enacting the NLRA, i
n-

NLRB v. Natural 
Gas of
 
Hawkins County
, 402 U.S. 600, 603

604 (1971), quo
t-
ing from 
NLRB v. Randolph Electric
 
Membership Corp.
, 343 
F.2d 60, 62

63 (4th Cir. 1965).  Rather, Congress sought to 


Garmon, 
supra
, 
359 U.S. at 243, quoting 
from 
Garner v. Tea
m-
sters Union
, 346 U.S. 485, 490

491(1953). 
 
Accordingly, deferring to federal decisions under another 
uniform Federal statute, the Davis
-
Bacon Act, is sharply disti
n-
guishable from allowing prevailing wage laws in the various 
states to lim
it otherwise protected conduct under the Act.  But 
the conflicting considerations in this case are not automatically 
or clearly resolved by reference to past Board decisions.   In 
short, the underlying protected activity and preemption issues 
here are argu

concluded before complaint issued in this case, it did not vi
o-
late Section 8(a)(1).  

supra
,
 
305 NLRB at 
669

671, and 316 NLRB at 114.
16
 
C
ONCLUSION OF 
L
AW
 
The General Counsel has failed to 
show that Respondent vi
o-
lated Section 8(a)(1) of the Act by filing a State lawsuit that 
was preempted by the Act.
 
[Recommended Order for dismissal omitted from public
a-
tion.]
 
                                        
                  
 
1
6
 
The private parties may find it unsatisfactory for the complaint in 
this case to be dismissed without resolution of the underlying protected 
activity question.  The parties have waited over 
10
 
years for a definitive 
answer and the issue may be a source o
f recurring conflict between 
them.  But the passage of time, intervening Board and court decisions, 
and the conclusion of the 
S
tate lawsuit may have altered the landscape 
for the parties.  Those changed circumstances could lead the Union to 
reexamine the 
wisdom of collecting job targeting payments on prevai
l-
ing wage projects, whether 
S
tate or 
F
ederal.  See 
Can
-
Am Plumbing v. 
NLRB, 
supra,
 

show that the Union stopped withholding Davis
-
Bacon dues at the tim
e 
. . . [the union contractor] submitted its bid on the . . . project, or, i
n-

voluntary resolution of the matter, obviating the need for further litig
a-
tion in this area.
 
